Exhibit 10.1

 

EXECUTION COPY

 

 

 

CUSIP Number: 26883HAA7

 

$1,500,000,000

 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

Dated as of February 18, 2014

 

among

 

EQT CORPORATION,
as the Borrower,

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and L/C Issuer,

 

The Other L/C Issuers Named Herein

and

The Other Lenders Party Hereto

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

CITIBANK, N.A.,

JPMORGAN CHASE BANK, N.A.,

and

SUNTRUST BANK

as
Syndication Agents

 

PNC CAPITAL MARKETS LLC,
WELLS FARGO SECURITIES, LLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS, INC.,

J.P. MORGAN SECURITIES LLC,
and

SUNTRUST ROBINSON HUMPHREY, INC.
as
Joint Lead Arrangers and Book Runners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I. DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

1.01.

Defined Terms

 

1

1.02.

Other Interpretive Provisions

 

21

1.03.

Accounting Terms

 

21

1.04.

Rounding

 

22

1.05.

References to Agreements and Laws

 

22

1.06.

Times of Day

 

22

1.07.

Letter of Credit Amounts

 

22

 

 

 

Article II. THE COMMITMENTS AND BORROWINGS

 

22

 

 

 

2.01.

Committed Loans

 

22

2.02.

Borrowings, Conversions and Continuations of Committed Loans

 

22

2.03.

Letters of Credit

 

24

2.04.

Swing Line Loans

 

30

2.05.

Prepayments

 

33

2.06.

Termination or Reduction of Commitments

 

33

2.07.

Repayment of Loans

 

34

2.08.

Interest

 

34

2.09.

Fees

 

34

2.10.

Computation of Interest and Fees

 

35

2.11.

Evidence of Debt

 

35

2.12.

Payments Generally

 

36

2.13.

Sharing of Payments

 

37

2.14.

Extension of Stated Maturity Date

 

38

2.15.

Increase in Commitments

 

39

2.16.

Defaulting Lenders

 

40

 

 

 

Article III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

42

 

 

 

3.01.

Taxes

 

42

3.02.

Illegality

 

45

3.03.

Inability to Determine Rates

 

46

3.04.

Increased Cost and Reduced Return; Capital Adequacy

 

46

3.05.

Funding Losses

 

47

3.06.

Matters Applicable to all Requests for Compensation

 

47

3.07.

Survival

 

48

 

--------------------------------------------------------------------------------


 

Article IV. CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

 

48

 

 

 

4.01.

Conditions of Closing Date and Initial Credit Extension

 

48

4.02.

Conditions to all Credit Extensions

 

49

 

 

 

Article V. REPRESENTATIONS AND WARRANTIES

 

49

 

 

 

5.01.

Corporate Existence and Power

 

49

5.02.

Corporate and Governmental Authorization; No Contravention

 

50

5.03.

Binding Effect

 

50

5.04.

Financial Information

 

50

5.05.

Litigation

 

50

5.06.

Compliance with ERISA

 

50

5.07.

Environmental Matters

 

51

5.08.

Taxes

 

51

5.09.

Subsidiaries

 

51

5.10.

Regulatory Restrictions on Borrowing; Margin Regulations

 

51

5.11.

Full Disclosure

 

52

5.12.

Anti-Money Laundering/International Trade Law Compliance

 

52

 

 

 

Article VI. AFFIRMATIVE COVENANTS

 

52

 

 

 

6.01.

Information

 

52

6.02.

Payment of Taxes

 

54

6.03.

Maintenance of Property; Insurance

 

55

6.04.

Conduct of Business and Maintenance of Existence

 

55

6.05.

Compliance with Laws

 

55

6.06.

Inspection of Property, Books and Records

 

55

6.07.

Use of Proceeds

 

55

6.08.

Governmental Approvals and Filings

 

55

6.09.

Anti-Money Laundering/International Trade Law Compliance

 

56

 

 

 

Article VII. NEGATIVE COVENANTS

 

56

 

 

 

7.01.

Liens

 

56

7.02.

Debt to Total Capital

 

57

7.03.

Transactions with Affiliates

 

57

7.04.

Limitation of Other Restrictions on Dividends by Subsidiaries, etc.

 

58

7.05.

Mergers and Sales of Assets

 

58

7.06.

Change in Nature of Business

 

58

7.07.

Use of Proceeds

 

58

 

--------------------------------------------------------------------------------


 

7.08.

EQM Unrestricted Entities

 

59

 

 

 

Article VIII. EVENTS OF DEFAULT AND REMEDIES

 

59

 

 

 

8.01.

Events of Default

 

59

8.02.

Remedies Upon Event of Default

 

61

8.03.

Application of Funds

 

61

 

 

 

Article IX. ADMINISTRATIVE AGENT

 

62

 

 

 

9.01.

Appointment and Authorization of Administrative Agent

 

62

9.02.

Rights as a Lender

 

63

9.03.

Exculpatory Provisions

 

63

9.04.

Reliance by Administrative Agent

 

64

9.05.

Indemnification of Administrative Agent

 

64

9.06.

Delegation of Duties

 

64

9.07.

Resignation of Administrative Agent

 

65

9.08.

Non-Reliance on Administrative Agent and Other Lenders

 

65

9.09.

No Other Duties, Etc.

 

66

9.10.

Administrative Agent May File Proofs of Claim

 

66

9.11.

No Reliance on Administrative Agent’s Customer Identification Program

 

66

 

 

 

Article X. MISCELLANEOUS

 

67

 

 

 

10.01.

Amendments, Etc.

 

67

10.02.

Notices; Effectiveness; Electronic Communication

 

67

10.03.

No Waiver; Cumulative Remedies

 

69

10.04.

Attorney Costs, Expenses and Taxes

 

69

10.05.

Indemnification; Damage Waiver

 

70

10.06.

Payments Set Aside

 

70

10.07.

Successors and Assigns

 

71

10.08.

Confidentiality

 

76

10.09.

Set-off

 

77

10.10.

Interest Rate Limitation

 

77

10.11.

Counterparts

 

77

10.12.

Integration

 

77

10.13.

Survival of Representations and Warranties

 

78

10.14.

Severability

 

78

10.15.

[Reserved]

 

78

10.16.

Mitigation Obligations; Replacement of Lenders

 

78

10.17.

Governing Law

 

79

 

--------------------------------------------------------------------------------


 

10.18.

No Advisory or Fiduciary Responsibility

 

80

10.19.

Waiver of Right to Trial by Jury

 

80

10.20.

USA PATRIOT Act Notice

 

80

10.21.

Amendment and Restatement

 

81

10.22.

ENTIRE AGREEMENT

 

81

 

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

2.01

Commitments and Pro Rata Shares

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

 

A-1

Committed Loan Notice

A-2

Swing Line Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E-1:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

E-2:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

E-3:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)

E-4:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (“Agreement”) is entered
into as of February 18, 2014, among EQT CORPORATION, a Pennsylvania corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), PNC Bank, National Association, as
Administrative Agent, Swing Line Lender, and an L/C Issuer, and the other L/C
Issuers named herein.

 

The Borrower has requested that the Lenders amend and restate the Borrower’s
existing revolving credit facility and the Lenders are willing to do so on the
terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

Article I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.                     Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Administrative Agent” means PNC Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means each of the Administrative Agent and each L/C
Issuer, together with its respective Affiliates, and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement.

 

“ANPI” means Appalachian NPI, LLC a Delaware limited liability company.

 

“ANPI Obligations” means obligations with respect to the 7.76% Senior Secured
Bonds due February 28, 2016 of ANPI (or of the Borrower and/or one or more
Subsidiaries as contemplated by Section 7.01(i)), with respect to the related
swap transaction between ANPI and Barclays Bank PLC (successor to Credit Suisse
First Boston International) and with respect to the ownership interests in
Appalachian Natural Gas Trust, in each case under documentation in place as of
the date of this

 

--------------------------------------------------------------------------------


 

Agreement, with such changes in such documentation as, in the reasonable opinion
of the Administrative Agent, do not adversely affect the interest of the
Lenders.

 

“ANPI Transaction” means the transaction pursuant to which the ANPI Obligations
were incurred.

 

“Anti-Terrorism Laws” shall mean any Laws applicable to the Borrower or its
Subsidiaries relating to terrorism, trade sanctions programs and embargoes,
import/export licensing, money laundering or bribery, and any regulation, order,
or directive promulgated, issued or enforced pursuant to such Laws, all as
amended, supplemented or replaced from time to time.

 

“Applicable Rate” means, from time to time, the following percentages per annum
(set forth in basis points), based upon the Public Debt Ratings as set forth
below:

 

Pricing
Level

 

Public Debt Ratings
S&P/Moody’s/Fitch

 

Commitment
Fee

 

Eurodollar
Rate

 

Letters of
Credit

 

Base
Rate

 

1

 

A-/A3/A- or higher

 

12.5 bps

 

100 bps

 

100 bps

 

0.0 bps

 

2

 

BBB+/Baa1/BBB+

 

15.0 bps

 

112.5 bps

 

112.5 bps

 

12.5 bps

 

3

 

BBB/Baa2/BBB

 

20.0 bps

 

125.0 bps

 

125.0 bps

 

25.0 bps

 

4

 

BBB-/Baa3/BBB-

 

22.5 bps

 

150.0 bps

 

150.0 bps

 

50.0 bps

 

5

 

BB+/Ba1/BB+

 

30.0 bps

 

175.0 bps

 

175.0 bps

 

75.0 bps

 

6

 

BB/Ba2/BB or lower

 

35.0 bps

 

200.0 bps

 

200.0 bps

 

100.0 bps

 

 

“Public Debt Ratings” means a rating to be based on the Borrower’s long-term
senior unsecured non-credit enhanced debt ratings (“Senior Unsecured Ratings”)
established by S&P, Moody’s, and Fitch.  If at any time there is a split in
Senior Unsecured Ratings among S&P, Moody’s, and Fitch and (a) two Senior
Unsecured Ratings are equal and higher than the third Senior Unsecured Rating,
the higher Senior Unsecured Ratings will apply, (b) two Senior Unsecured Ratings
are equal and lower than the third Senior Unsecured Rating, the lower Senior
Unsecured Ratings will apply, or (c) no Senior Unsecured Ratings are equal, the
intermediate Senior Unsecured Rating will apply.  In the event that the Borrower
shall maintain Senior Unsecured Ratings from only two of S&P, Moody’s, or Fitch,
and there is a split in such Senior Unsecured Ratings, (i) in the event of a
single level split, the higher Senior Unsecured Rating (i.e. the lower pricing)
will apply and (ii) in the event of a multiple level split, the pricing will be
based on the rating one level lower than the higher of the two.  If only S&P,
Moody’s, or Fitch issues a rating then such rating shall apply.  In the event
that the Borrower’s senior unsecured long-term debt is not rated by any of S&P,
Moody’s or Fitch, then the Applicable Rate shall be calculated at Pricing Level
6.

 

Each change in the Applicable Rate resulting from a publicly announced change in
the Public Debt Ratings shall be effective during the period commencing on the
date of the public announcement thereof and ending on the date immediately
preceding the effective date of the next such change.

 

“Approved Fund” has the meaning specified in Section 10.07(h).

 

“Arranger” means each of PNC Capital Markets LLC, Wells Fargo Securities, LLC,
Bank of Tokyo-Mitsubishi, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Barclays, Citigroup Global Markets, Inc., J.P. Morgan Securities LLC, and
SunTrust Robinson Humphrey, Inc., each in their capacity as joint lead arrangers
and book runners.

 

2

--------------------------------------------------------------------------------


 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

 

“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2012
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Authorizations” means all filings, recordings, and registrations with, and all
validations or exemptions, approvals, orders, authorizations, consents,
franchises, licenses, certificates, and permits from, any Governmental
Authority.

 

“Availability Period” means the period from and including the Closing Date to
the Maturity Date.

 

“Bank of America” means Bank of America, N.A., and its successors.

 

“Bank of Tokyo-Mitsubishi” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., and its
successors.

 

“Bankruptcy Event” shall have the meaning given to such term in the definition
of “Defaulting Lender”.

 

“Barclays” means Barclays Bank PLC, and its successors.

 

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Federal Funds Open Rate plus 0.5%, (b) the Prime Rate,
and (c) the Published Rate plus 1.0%.  Any change in the Base Rate (and in any
of the alternative components thereof) shall take effect at the opening of
business on the day such change occurs.

 

“Base Rate Committed Loan” means a Committed Loan that bears interest based on
the Base Rate.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 33-1/3% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

 

(b)                                 during any period of 12 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of such Person cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors).

 

“CIP Regulations” has the meaning specified in Section 9.11.

 

4

--------------------------------------------------------------------------------


 

“Citibank” means Citibank, N.A., and its successors.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Committed Borrowing” means a Borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Committed Loan” has the meaning specified in Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Borrowing of Committed Loans,
(b) a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A-1.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Debt” means, as of any date of determination, the Debt of the
Borrower and its Subsidiaries on a consolidated basis other than
(i) Non-Recourse Debt and (ii) Designated Hybrid Equity Securities.  For the
avoidance of doubt, Consolidated Debt shall not include any Debt of any EQM
Unrestricted Entity.

 

“Consolidated Subsidiaries” means, at any date, any Subsidiary or other entity
(other than any EQM Unrestricted Entity), the accounts of which would be
consolidated with those of the Borrower in its consolidated financial statements
prepared in accordance with GAAP  if such statements were prepared as of such
date.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” means any of the Administrative Agent, the L/C Issuers, the Swing
Line Lender and the other Lenders.

 

“Daily Floating Eurodollar Rate” means, with respect to any Daily Floating
Eurodollar Rate Loan for each day that it is a Daily Floating Eurodollar Rate
Loan, the rate per annum determined by the Administrative Agent to be the
Published Rate on such day.

 

5

--------------------------------------------------------------------------------


 

“Daily Floating Eurodollar Rate Loan” means a Swing Line Loan that bears
interest at a rate based upon the Daily Floating Eurodollar Rate.

 

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as Debt or liabilities in accordance with
GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all non-contingent obligations (and, for
purposes of Section 8.01(e) and the definitions of Material Debt and Material
Financial Obligations, all contingent obligations) of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)                                  all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business);

 

(d)                                 debt (excluding prepaid interest thereon)
secured by a Lien on property owned or being purchased by such Person (including
debt arising under conditional sales or other title retention agreements),
whether or not such debt shall have been assumed by such Person or is limited in
recourse;

 

(e)                                  capital leases;

 

(f)                                   to the extent required to be included on
the Borrower’s consolidated balance sheet as debt or liabilities in accordance
with GAAP, Synthetic Lease Obligations;

 

(g)                                  all obligations of such Person for the
payment of money under Production Payments; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Debt of the Borrower shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or any
Subsidiary of the Borrower is a general partner or a joint venturer (provided,
however, for the avoidance of doubt, as used in this sentence “joint venturer”
shall not include a limited partner in a limited partnership), unless such Debt
is expressly made non-recourse to the Borrower or Subsidiary, as applicable. 
Notwithstanding the foregoing, Debt of the Borrower and its Subsidiaries will be
deemed not to include Debt of the General Partner or of any general partner of
the General Partner Public Entity which arises by operation of law as a
consequence of Debt of EQM or such General Partner Public Entity because of the
General Partner’s or such general partner’s position as a general partner of EQM
or such General Partner Public Entity, as applicable.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a

 

6

--------------------------------------------------------------------------------


 

Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, in each case to the fullest extent permitted by applicable
Laws.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Line Loans or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Line Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.

 

As used in this definition and in Section 2.16, the term “Bankruptcy Event”
means, with respect to any Person, such Person becomes the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Designated Hybrid Equity Securities” means at any time Hybrid Equity Securities
in an outstanding principal amount equal to the lesser of (i) the outstanding
principal amount of Hybrid Equity Securities at such time, and (ii) 10% of Total
Capital at such time.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic” means organized under the laws of any state of the United States.

 

“Eligible Assignee” has the meaning specified in Section 10.07(h).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

7

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Substances, (c) exposure to any Hazardous Substances,
(d) the release or threatened release of any Hazardous Substances into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“EQM” means EQT Midstream Partners, LP, a Delaware limited partnership.

 

“EQM General Partner” or “General Partner” means EQT Midstream Services, LLC, a
Delaware limited liability company which is, as of the Closing Date, the general
partner of EQM, and thereafter, each successor general partner.

 

“EQM Subsidiary” means a Subsidiary of EQM.

 

“EQM Unrestricted Entity” means each of the following entities, so long as such
entity is a Subsidiary (without giving effect to the proviso in the definition
of “Subsidiary”) of the Borrower:  (1) EQM and EQM Subsidiaries, and (2) from
and at all times after the written election of the Borrower delivered to the
Administrative Agent at any time from or after consummation  of the GP IPO
Transactions, the General Partner Public Entity and its Subsidiaries (other than
EQM and EQM Subsidiaries), provided that no Default or Event of Default shall
exist prior to or immediately after giving effect to such written election; 
provided however that at any time that any such entity is wholly owned directly
or indirectly by the Borrower, it shall not be an EQM Unrestricted Entity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

“Eurodollar Rate” means the Fixed Period Eurodollar Rate or the Daily Floating
Eurodollar Rate.

 

“Eurodollar Rate Loan” means a Fixed Period Eurodollar Rate Loan or a Daily
Floating Eurodollar Rate Loan.  Each reference to Eurodollar Rate Loan when used
in connection with Committed Loans shall mean a Fixed Period Eurodollar Rate
Loan.  Each reference to Eurodollar Rate Loan when used in connection with Swing
Line Loans shall mean a Daily Floating Eurodollar Rate Loan.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” means at any time a Subsidiary which is not a Material
Subsidiary, and is organized solely for the purpose of holding, directly or
indirectly, an ownership interest in one entity or property (or related entities
or properties), does not engage in any business unrelated to such entity(ies) or
property(ies) or the financing thereof and does not have any assets or
indebtedness other than those related to its interest in such entity(ies) or
property(ies) or the financing thereof and which shall have been identified as
an Excluded Subsidiary at or prior to such time by notice from the Borrower to
the Lenders.  As of the Closing Date, the Borrower has no Excluded Subsidiaries.

 

8

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes (including, for the avoidance of doubt, the Pennsylvania capital
stock and foreign franchise tax), and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment or otherwise under a Loan Document pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or becomes a party hereunder (other than pursuant to an assignment request by
the Borrower under Section 10.16) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 3.01(b),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(g), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Revolving Credit Agreement dated
December 8, 2010, among the Borrower, as borrower, PNC Bank, as administrative
agent, and the lenders from time to time party thereto, as amended by that
certain Amendment No. 1 dated May 8, 2012.

 

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement outstanding on the Closing Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
that implement or modify the foregoing (together with any law implementing such
agreements).

 

“Federal Funds Open Rate” means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.  If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.

 

“Fee Letters” means, collectively, (i) the letter agreement, dated January 15,
2014 among the Borrower, PNC Capital Markets LLC, PNC Bank, Wells Fargo
Securities, LLC and Wells Fargo, (ii) the letter agreement, dated January 15,
2014 among the Borrower, Bank of Tokyo-Mitsubishi, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Bank of America, Barclays, Citigroup Global
Markets, Inc., Citibank, J.P. Morgan Securities LLC, JPM, SunTrust Robinson
Humphrey, Inc. and SunTrust, and (iii) the letter agreement, dated January 15,
2014 among the Borrower and the Administrative Agent.

 

9

--------------------------------------------------------------------------------


 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Fixed Period Eurodollar Rate” means, with respect to any Fixed Period
Eurodollar Rate Loan for the Interest Period applicable to such Fixed Period
Eurodollar Rate Loan, the rate per annum determined by the Administrative Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (i) the rate which appears on the Bloomberg
Page BBAM1 (or on such other successor or substitute page that displays rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market), or if the rate specified in clause (i) of this definition does
not so appear on the Bloomberg Page BBAM1 (or any successor or substitute page)
the rate which is quoted by another nationally recognized source selected by the
Administrative Agent and reasonably acceptable to the Borrower which displays
rates at which US dollar deposits are offered by leading banks in the London
interbank deposit market (for purposes of this definition, an “Alternate
Source”), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period as the London interbank offered rate
for U.S. Dollars for an amount comparable to the amount of the Borrowing in
which such Fixed Period Eurodollar Rate Loan is included and having a borrowing
date and a maturity comparable to such Interest Period (or if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any successor
or substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage.  The Fixed Period Eurodollar Rate may also be
expressed by the following formula:

 

 

London interbank offered rate quoted by Bloomberg

 

LIBOR Rate  =

or appropriate successor as shown on Bloomberg Page BBAM1

 

 

1.00 - LIBOR Reserve Percentage

 

 

The Fixed Period Eurodollar Rate shall be adjusted with respect to any Fixed
Period Eurodollar Rate Loan that is outstanding on the effective date of any
change in the LIBOR Reserve Percentage as of such effective date.  The
Administrative Agent shall give prompt notice to the Borrower of the Fixed
Period Eurodollar Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.

 

“Fixed Period Eurodollar Rate Loan” means a Loan that bears interest at a rate
of interest based on the Fixed Period Eurodollar Rate.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Forward Sale” means an obligation to deliver oil, gas or other minerals to be
acquired or produced in the future in consideration of advance payment therefor.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” has the meaning specified in Section 10.07(h).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

10

--------------------------------------------------------------------------------


 

“General Partner” has the meaning set forth in the definition of “EQM General
Partner”.

 

“General Partner Public Entity” means, from and after the consummation of the GP
IPO Transactions, a Subsidiary (without giving effect to the proviso in the
definition of “Subsidiary”) of the Borrower (a) that is the EQM General Partner
or that owns directly or through Subsidiaries equity interests in the EQM
General Partner, and (b) that is partially owned by public shareholders or
public unitholders pursuant to a public offering of securities registered under
the Securities Act of 1933.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“GP IPO Transactions” means the initial public offering by a General Partner
Public Entity of equity interests to public shareholders or public unitholders
pursuant to a registration statement under the Securities Act of 1933 and
transactions related thereto (including, if applicable, formation of the General
Partner Public Entity and acquisition by it, directly or indirectly, of equity
interests in EQM General Partner), upon terms and conditions that are determined
by the Borrower to be not adverse to the Lenders in any material respect; and
provided that no Default or Event of Default shall exist prior to or immediately
after giving effect to such initial public offering.

 

“Granting Lender” has the meaning specified in Section 10.07(i).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person.  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Substances” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or a financing vehicle of the Borrower, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time they are

 

11

--------------------------------------------------------------------------------


 

issued, as possessing a minimum of “intermediate equity content” by S&P and
“Basket B equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (ii) on such determination date such securities are
classified as possessing a minimum of “intermediate equity content” by S&P or
“Basket B equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of the Obligations.  As used in this definition, “mandatory
redemption” shall not include conversion of a security into common stock.

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning set forth in Section 10.08.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan
and other than a Daily Floating Eurodollar Rate Loan, the last day of each
Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date; and (c) as to any Daily
Floating Eurodollar Rate Loan, the last Business Day of each calendar month.

 

“Interest Period” means, (a) with respect to any Fixed Period Eurodollar Rate
Loan, the period commencing on the date such Fixed Period Eurodollar Rate Loan
is disbursed or converted to or continued as a Fixed Period Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter, as selected by
the Borrower in its Committed Loan Notice, or (b) with respect to any Daily
Floating Eurodollar Rate Loan, the period commencing on the date such Daily
Floating Eurodollar Rate Loan commences and ending one Business Day thereafter;
provided that:

 

(i)            any Interest Period applicable to any Fixed Period Eurodollar
Rate Loan which would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)           any Interest Period applicable to any Daily Floating Eurodollar
Rate Loan that would otherwise end on a day that is not a Business Day shall be
extended to the next succeeding Business Day;

 

(iii)          any Interest Period applicable to any Fixed Period Eurodollar
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall, subject to the provisions of clause
(i) above, end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(iv)          no Interest Period shall extend beyond the Maturity Date.

 

12

--------------------------------------------------------------------------------


 

“IRS” means the United States Internal Revenue Service.

 

“ISP” has the meaning set forth in Section 2.03(h).

 

“JPM” means JPMorgan Chase Bank, N.A., and its successors.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuance Limit” means (a) with respect to each of PNC Bank, Wells Fargo,
Bank of Tokyo-Mitsubishi, Bank of America, Barclays, Citibank, JPM and SunTrust,
$125,000,000 or such higher amount as shall have been agreed to in writing
between such L/C Issuer and the Borrower with a copy to the Administrative
Agent, and (b) with respect to any Lender which agrees to be a L/C Issuer after
the Closing Date, the amount agreed in writing from time to time by such L/C
Issuer, the Borrower and the Administrative Agent.

 

“L/C Issuer” means each of PNC Bank, Wells Fargo, Bank of Tokyo-Mitsubishi, Bank
of America, Barclays, Citibank, JPM and SunTrust in its capacity as an issuer of
Letters of Credit hereunder, and any additional Lender approved by the
Administrative Agent and the Borrower that has agreed in its sole discretion to
act as an “L/C Issuer”, and any successor issuer of Letters of Credit
hereunder.  As used herein, the term “the L/C Issuer” shall mean “each L/C
Issuer” or “the applicable L/C Issuer,” as the context may require.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.  For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer and the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

13

--------------------------------------------------------------------------------


 

“Letter of Credit” means each of the (a) Existing Letters of Credit and (b) any
standby letter of credit issued on or after the Closing Date hereunder.

 

“Letter of Credit Application” means an application, an application and
agreement, or other similar document in the nature of an application required by
the L/C Issuer, for the issuance or amendment of a Letter of Credit, in the form
from time to time in use by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Stated Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Sublimit” means an amount equal to $1,000,000,000, as such
amount may be reduced pursuant to Section 2.06.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.

 

“LIBOR Reserve Percentage” means as of any day the maximum percentage in effect
on such day, as prescribed by the FRB (or any successor) for determining the
reserve requirements (including supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, and the Fee Letters.

 

“Master Agreement” has the meaning set forth in the definition of Swap Contract.

 

“Material Debt” means Debt (other than (i) Non-Recourse Debt and (ii) the Loans)
of the Borrower and one or more Subsidiaries, arising in one or more related or
unrelated transactions, in an aggregate principal or face amount exceeding
$100,000,000.

 

“Material Financial Obligations” means (i) a principal or face amount of Debt,
(ii) payment or collateralization obligations in respect of Swap Contracts, or
(iii) payment obligations in respect of Forward Sales, in each case of the
Borrower or any of its Subsidiaries, arising in one or more related or unrelated
transactions, exceeding in the aggregate $100,000,000.

 

“Material Plan” means, at any time, a Plan or Plans having aggregate Unfunded
Liabilities in excess of $100,000,000.

 

“Material Subsidiary” means any Subsidiary of Borrower for which (i) its assets
and the assets of its consolidated Subsidiaries comprise more than 5% of the
assets of the Borrower and its consolidated Subsidiaries, or (ii) its revenue
and the revenue of its consolidated Subsidiaries comprise more than 5% of the
revenue of the Borrower and its consolidated Subsidiaries, in each case
determined on a consolidated basis in accordance with GAAP as of the end of the
most recent fiscal year.

 

14

--------------------------------------------------------------------------------


 

“Maturity Date” means the earlier of (a) the Stated Maturity Date and (b) the
effective date of any other termination, cancellation, or acceleration of all
Commitments under this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means, at any time, an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions, or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Recourse Debt” of any Person means Debt secured by a Lien on one or more
assets of such Person, where the rights and remedies of the holder of such Debt
in respect of such Debt do not extend to any other assets of such Person and, if
such Person is organized under the laws of or doing business in the United
States or any political subdivision thereof or therein, as to which such holder
has effectively waived (or subordinated in favor of the Lenders) such holder’s
right to make the election provided under 11 U.S.C. § 1111(b)(1)(A) (a “Recourse
Waiver”); provided however, that no Recourse Waiver shall be required with
respect to Production Payments, and no Recourse Waiver shall be required with
respect to the ANPI Obligations.  Debt of an Excluded Subsidiary which is
without recourse to the Borrower or any other Subsidiary shall be deemed
Non-Recourse Debt of such Excluded Subsidiary secured by all assets of such
Excluded Subsidiary (whether or not such Debt is in fact so secured) and no
Recourse Waiver shall be required in respect thereof.  For purposes of this
definition, the holders of ANPI Obligations which are Debt of a Person shall be
deemed to have a Lien (to the extent permitted by Section 7.01(j) hereof) on
assets of such Person securing such ANPI Obligations.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any the Borrower or any
Affiliate of the Borrower of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the

 

15

--------------------------------------------------------------------------------


 

jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 10.16).

 

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letters of Credit or any reductions in the
maximum amount available for drawing under Letters of Credit taking effect on
such date.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning specified in Section 10.07(d).

 

“Participant Register” has the meaning specified in Section 10.07(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

16

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Platform” has the meaning set forth in Section 6.01.

 

“PNC Bank” means PNC Bank, National Association and its successors.

 

“Prime Rate” means the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent.  Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

 

“Principal Office” means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania (or in such other city as may be designated by the
Administrative Agent).

 

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that in the case of Section 2.16 when a Defaulting Lender shall
exist, “Pro Rata Share” shall mean the percentage of the Aggregate Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.  If the commitment of each Lender to make Loans and the obligation
of the L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.  The initial Pro Rata Share of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

 

“Production Payment” means an assignment of an interest in a fixed quantity
(measured by proceeds or by volume) of oil and gas or other hydrocarbons when
produced from a specified oil and gas property or properties, in consideration
for a payment in advance of production.

 

“Public Debt Ratings” has the meaning set forth in the definition of “Applicable
Rate.”

 

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the
Administrative Agent).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any L/C
Issuer, as applicable.

 

17

--------------------------------------------------------------------------------


 

“Register” has the meaning set forth in Section 10.07(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Compliance Event” means that the Borrower, any of its Subsidiaries,
or any Senior Officer or director of the Borrower or any of its Subsidiaries
becomes a Sanctioned Person, or is charged by indictment, criminal complaint or
similar charging instrument, arraigned, or custodially detained in connection
with any Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or
has knowledge of facts or circumstances to the effect that it is reasonably
likely that any aspect of its operations is in actual or probable violation of
any Anti-Terrorism Law.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having
greater than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate greater than 50% of the Total Outstandings (with the aggregate amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, chief financial officer, treasurer or
assistant treasurer of the Borrower.  Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.

 

“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

18

--------------------------------------------------------------------------------


 

“Senior Officer” means the chief executive officer, president, executive vice
president, senior vice president, chief financial officer or treasurer of the
Borrower.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP (which, for avoidance of doubt, shall
represent total common stockholders’ equity of the Borrower before
noncontrolling interests in consolidated subsidiaries in accordance with GAAP).

 

“SPC” has the meaning specified in Section 10.07(i).

 

“Stated Maturity Date” means February 18, 2019; provided, however, if the Stated
Maturity Date is extended pursuant to Section 2.14, with respect to each Lender
that has consented to such extension, the “Stated Maturity Date” of such Lender
shall be the latest date to which such Lender has consented pursuant to such
Section.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein or in any
other Loan Document to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower, provided, however, that in no event
shall the terms “Subsidiary”, “Subsidiaries” or “subsidiary” contained in this
Agreement or any other Loan Document include any EQM Unrestricted Entity unless
expressly specified otherwise.

 

“SunTrust” means SunTrust Bank, and its successors.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, futures contracts traded on or
subject to the rules of a designated contract market, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, any North American Energy Standard Board Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Exposure” means, at any time, the Outstanding Amount of all Swing
Line Loans.

 

19

--------------------------------------------------------------------------------


 

“Swing Line Lender” means PNC Bank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of (a) a Borrowing of Swing Line Loans,
or (b) a conversion of Swing Line Loans from one Type to the other, pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $150,000,000
and (b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Capital” means, at any date, the total of (i) Consolidated Debt plus
(ii) Shareholders’ Equity plus (iii) Designated Hybrid Equity Securities less
(iv) to the extent reflected in Shareholders’ Equity, any excess of the net book
value of assets subject to Liens securing Non-Recourse Debt (including the total
assets of Excluded Subsidiaries) over the amount of the related Non-Recourse
Debt and (v) either (a) less the absolute value of accumulated other
comprehensive income as determined in accordance with GAAP, or (b) plus the
absolute value of accumulated other comprehensive loss as determined in
accordance with GAAP, in each case determined at such date.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Type” means, (a) with respect to a Committed Loan, its character as a Base Rate
Loan or a Fixed Period Eurodollar Rate Loan, and (b) with respect to a Swing
Line Loan, its character as a Base Rate Loan or a Daily Floating Eurodollar Rate
Loan.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

20

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b)                                 (i)                                     The
words “herein,” “hereto,” “hereof” and “hereunder” and words of similar import
when used in any Loan Document shall refer to such Loan Document as a whole and
not to any particular provision thereof.

 

(ii)                                  Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears.

 

(iii)                               The term “including” is by way of example
and not limitation.

 

(iv)                              The term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form.

 

(c)                                  In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(d)                                 Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03.                     Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a

 

21

--------------------------------------------------------------------------------


 

reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05.                     References to Agreements and Laws.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

1.06.                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

1.07.                     Letter of Credit Amounts.  Unless otherwise specified,
all references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.

 

Article II.
THE COMMITMENTS AND BORROWINGS

 

2.01.                     Committed Loans.  Subject to the terms and conditions
set forth herein, each Lender severally agrees to make loans (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01. 
Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as further
provided herein.

 

2.02.                     Borrowings, Conversions and Continuations of Committed
Loans.

 

(a)                                 Each Borrowing, each conversion of Committed
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s delivery to the Administrative Agent of an
irrevocable written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower, which may be delivered via facsimile. 
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Committed Loans, and (ii) on the requested
date of any Borrowing of Base Rate Committed Loans.  Each Borrowing of,
conversion or continuation of Committed Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in

 

22

--------------------------------------------------------------------------------


 

excess thereof.  Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Borrowing, a conversion of Committed Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Committed Loans
to be borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Committed Loans.  Any such automatic conversion to Base Rate
Committed Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

 

(b)                                 Following receipt of a Committed Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Pro Rata Share of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection.  Each Lender shall make
the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of PNC Bank
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings and second, to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Fixed Period Eurodollar Rate Loans upon determination of
such interest rate.  The determination of the Fixed Period Eurodollar Rate by
the Administrative Agent shall be conclusive in the absence of manifest error. 
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in PNC Bank’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.

 

23

--------------------------------------------------------------------------------


 

2.03.                     Letters of Credit.

 

(a)                                 The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.03, from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit for the account of the Borrower, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below; and (B) the Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower; provided that no L/C
Issuer shall be obligated to  make any L/C Credit Extension that would result in
the Outstanding Amount of the L/C Obligations with respect to Letters of Credit
issued by such L/C Issuer to exceed such L/C Issuer’s L/C Issuance Limit; and
provided further that no L/C Issuer shall be obligated to make any L/C Credit
Extension with respect to any Letter of Credit, and no Lender shall be obligated
to participate in any Letter of Credit if as of the date of such L/C Credit
Extension, (x) the Total Outstandings would exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans would exceed such Lender’s Commitment, or (z) the Outstanding Amount of
the L/C Obligations would exceed the Letter of Credit Sublimit.  In addition, at
the request of the Borrower, an L/C Issuer may, in its sole discretion, agree to
issue, amend, renew or extend Letters of Credit in excess of its L/C Issuance
Limit, provided, however, after giving effect to any such issuance, amendment,
renewal or extension, (x) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit and (y) the Total Outstandings shall
not exceed the Aggregate Commitments. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)                                  The L/C Issuer shall be under no
obligation to issue any Letter of Credit and, in the case of clauses (B) and (C)
below shall not issue any Letter of Credit, if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing such Letter of Credit, or any Law
applicable to the L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the L/C
Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of Letters of Credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it;

 

(B)                               subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twelve months
after the date of issuance or last renewal, unless the Required Lenders have
approved such expiry date;

 

(C)                               the expiry date of such requested Letter of
Credit would occur (1) after the Letter of Credit Expiration Date, unless all
the Lenders have approved such expiry date, or (2) after any Stated Maturity
Date applicable to any Declining Lender (as defined in Section 2.14), unless the

 

24

--------------------------------------------------------------------------------


 

amount of such Letter of Credit together with all other L/C Obligations
outstanding on the date of issuance of such Letter of Credit is equal to or less
than the aggregate Commitments of all Lenders who shall remain parties to this
Agreement subsequent to the Stated Maturity Date that immediately precedes the
expiry date of such Letter of Credit;

 

(D)                               the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer;  or

 

(E)                                such Letter of Credit is (1) in an initial
amount less than $500,000, (2) is to be denominated in a currency other than
Dollars, or (3) is to be issued for a purpose other than to support surety bonds
(including appeal bonds), worker’s compensation requirements and other general
corporate purposes.

 

(iii)                               The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under any of Sections 2.03(a)(ii)(B),
(C) or (E)(2) or (3).

 

(iv)                              The L/C Issuer shall be under no obligation to
amend any Letter of Credit if the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Renewal Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Administrative Agent) in the form of a
Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than
11:00 a.m. at least two Business Days (or such later date and time as the L/C
Issuer may agree in a particular instance in its sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the Borrower
will provide the Administrative Agent with a copy thereof upon the
Administrative Agent’s request therefor.  Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices.  Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the

 

25

--------------------------------------------------------------------------------


 

L/C Issuer a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Pro Rata Share times the amount of such Letter of
Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation, at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Lenders have elected not to permit
such extension or (2) from the Administrative Agent, any Lender or the Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment or a report containing information with respect thereto
including the face amount of such Letter of Credit, the date of issuance or
amendment and such other information as may be required by the Administrative
Agent.  The Administrative Agent shall give the Lenders notice of the issuance
of any Letter of Credit and any amendment thereto.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the L/C
Issuer shall notify the Borrower and the Administrative Agent thereof.  Not
later than 11:00 a.m. on the date of any payment by the L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the Borrower shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing.  If the Borrower fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata Share thereof.  In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                                  Each Lender (including the Lender acting
as L/C Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the

 

26

--------------------------------------------------------------------------------


 

L/C Issuer at the Administrative Agent’s Office in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Committed Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Committed
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; (C) any lack
of validity or enforceability of such Letter of Credit, this Agreement, or any
other agreement or instrument relating thereto; (D) the existence of any claim,
counterclaim, set-off, defense or other right that such Lender may have at any
time against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction; (E) any draft,
demand, certificate or other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (F) any payment by the L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or (G) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice). 
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover

 

27

--------------------------------------------------------------------------------


 

from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Open Rate
and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be.  A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral (as defined in Section 2.03(g)) applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Pro Rata Share thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is paid by such Lender, at a rate per annum equal to the
Federal Funds Open Rate from time to time in effect.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other agreement or instrument
relating thereto;

 

(ii)                                  the existence of any claim, counterclaim,
set-off, defense or other right that the Borrower may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), the L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment

 

28

--------------------------------------------------------------------------------


 

made by the L/C Issuer under such Letter of Credit to any Person purporting to
be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, any Agent-Related Person, any Lender, nor
any of the respective correspondents, participants or assignees of the L/C
Issuer, shall be liable or responsible to the Borrower for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which damages have
been determined by a final non-appealable judgment of a court of competent
jurisdiction to have been caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)                                  Cash Collateral.  (i) Upon the request of
the Administrative Agent, (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any Letter
of Credit may for any reason remain outstanding and partially or wholly undrawn,
or (ii) in the event that Borrower is required to Cash Collateralize Letters of
Credit issued by a Declining Lender pursuant to Section 2.14(d), the Borrower
shall immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations

 

29

--------------------------------------------------------------------------------


 

(in an amount equal to such Outstanding Amount determined as of the date of such
L/C Borrowing or the Letter of Credit Expiration Date, as the case may be).  For
purposes hereof, “Cash Collateralize” means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders).  Derivatives of such term have corresponding meanings.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing.  Cash collateral
shall be maintained in blocked, non-interest bearing deposit accounts at PNC
Bank.

 

(h)                                 Applicability of ISP.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued  (including any such agreement applicable to an Existing Letter of
Credit), the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) (the “ISP”)  shall apply to
each standby Letter of Credit.

 

(i)                                     Letter of Credit Fees.  The Borrower
shall pay to the Administrative Agent for the account of each Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit equal to the Applicable Rate times the daily maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit).  Such Letter of Credit fees shall be
computed on a quarterly basis in arrears.  Such Letter of Credit fees shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(j)                                    Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit in the amounts and at the times specified in the Fee Letters.  In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to Letters of
Credit as from time to time in effect.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(k)                                 Conflict with Letter of Credit Application. 
In the event of any conflict between the terms hereof and the terms of any
Letter of Credit Application, the terms hereof shall control.

 

2.04.                     Swing Line Loans.

 

(a)                                 The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender may in its sole discretion,
and in reliance upon the agreements of the other Lenders set forth in this
Section 2.04, make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Committed Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Outstandings shall not exceed the
Aggregate Commitments, and (ii) the aggregate Outstanding Amount

 

30

--------------------------------------------------------------------------------


 

of the Committed Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  The Borrower will have the option to choose
whether the Swing Line Loan is a  (1) Base Rate Loan, or a (2) Daily Floating
Eurodollar Rate Loan.  Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

 

(b)                                 Borrowing Procedures; Conversion to Base
Rate.  Each Swing Line Borrowing, and each conversion of Swing Line Borrowings
from one Type to the other shall be made upon the Borrower’s irrevocable notice
to the Swing Line Lender and the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000,  (ii) the requested borrowing or conversion date, which shall be a
Business Day, and (iii) whether the loan is a Base Rate Loan or a Daily Floating
Eurodollar Rate Loan.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Committed Loan in an amount equal to
such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent.  Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Committed
Loan Notice available to the Administrative Agent in same day funds for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be

 

31

--------------------------------------------------------------------------------


 

deemed to have made a Base Rate Committed Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Committed Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Committed Loans submitted by the
Swing Line Lender as set forth herein shall be deemed to be a request by the
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Administrative Agent
for the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Open Rate and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank
compensation.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Committed
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Pro Rata Share thereof in the
same funds as those received by the Swing Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Open Rate.  The Administrative Agent
will make such demand upon the request of the Swing Line Lender.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Committed

 

32

--------------------------------------------------------------------------------


 

Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05.                     Prepayments.

 

(a)                                 The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (B) on the date of prepayment of Base Rate Committed Loans;
(ii) any prepayment of Fixed Period Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof, and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of Fixed Period Eurodollar Rate Loans shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05.  Each such prepayment shall be
applied to the Committed Loans of the Lenders in accordance with their
respective Pro Rata Shares.

 

(b)                                 The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(c)                                  If for any reason the Total Outstandings at
any time exceed the Aggregate Commitments then in effect, the Borrower shall
immediately prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b) unless after the prepayment in full of the Loans, the Total
Outstandings exceed the Aggregate Commitments then in effect.

 

2.06.                     Termination or Reduction of Commitments.  The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, or from time to time permanently reduce the Aggregate Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, and (iv) if, after giving
effect to any reduction of the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the

 

33

--------------------------------------------------------------------------------


 

Aggregate Commitments, such Letter of Credit Sublimit or such Swing Line
Sublimit shall be automatically reduced by the amount of such excess.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Pro Rata Share.  All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

 

2.07.                     Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Committed Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Swing
Line Loan is made and (ii) the Maturity Date.

 

2.08.                     Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Fixed Period Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Fixed Period Eurodollar Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the (1) Base
Rate plus the Applicable Rate, or (2) Daily Floating Eurodollar Rate plus the
Applicable Rate.

 

(b)                                 If any amount payable by the Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.  Furthermore, while any Event of Default exists, the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.  Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09.                     Fees.

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Pro Rata Share, a commitment fee equal to the Applicable Rate times the actual
daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Committed Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.16. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September

 

34

--------------------------------------------------------------------------------


 

and December, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date.  The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately (but not invoiced separately) for each period during
such quarter that such Applicable Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to each Arranger
and the Administrative Agent for their own respective accounts fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10.                     Computation of Interest and Fees.  All computations of
interest for Base Rate Loans shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.

 

2.11.                     Evidence of Debt.

 

(a)                                 The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence of the amount of the Credit Extensions made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

35

--------------------------------------------------------------------------------


 

2.12.                     Payments Generally.

 

(a)                                 All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.

 

(b)                                 (i)                                     If
any payment to be made by the Borrower shall come due on a day other than a
Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided however that this subsection (b)(i) shall not be applicable to
payments required to be made by the Borrower on the Stated Maturity Date; and
(ii) if the Stated Maturity Date is not a Business Day, then any payment to be
made by the Borrower on the Stated Maturity Date shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be, unless such Business Day falls
in another calendar month, in which case such payment shall be due on the
immediately preceding Business Day.

 

(c)                                  (i)                                    
Unless the Borrower has notified the Administrative Agent, prior to the date any
payment is required to be made by it to the Administrative Agent or the L/C
Issuer hereunder, that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has timely made such payment
and may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then each of the Lenders or the L/C Issuer, as the case may be,
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender or the L/C Issuer in
immediately available funds, together with interest thereon in respect of each
day from and including the date such amount was made available by the
Administrative Agent to such Lender or the L/C Issuer to the date such amount is
repaid to the Administrative Agent in immediately available funds at the greater
of the Federal Funds Open Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(ii)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Fixed Period Eurodollar Rate Loans (or, in the case of any Borrowing of Base
Rate Committed Loans, prior to 12:00 noon on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Borrowing of Base Rate Loans, that such Lender has made such
share available in accordance with and at the time required by Section 2.02) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Open Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees

 

36

--------------------------------------------------------------------------------


 

customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Committed Loan
included in such Borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (c) shall be conclusive, absent
manifest error.

 

(d)                                 If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

 

(e)                                  The obligations of the Lenders hereunder to
make Committed Loans and to fund participations in Letters of Credit and Swing
Line Loans are several and not joint.  The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Sections 10.04 or 10.05 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, purchase its participation or make its payment under Sections
10.04 or 10.05.

 

(f)                                   Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13.                     Sharing of Payments.

 

(a)                                 If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Committed Loans made by them, and/or such
subparticipations in the participations in L/C Obligations and Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon.  The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including

 

37

--------------------------------------------------------------------------------


 

the right of set-off, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section shall from and after such
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

(b)                                 If any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.03(c), 2.04, or 9.05, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swing Line Lender or the L/C Issuers to satisfy such
Lender’s obligations to any of them under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.  For the avoidance of doubt, notwithstanding the
application or holding pursuant to this subsection of all or a part of a payment
made by the Borrower for the account of a Lender, as between the Borrower and
such Lender the Borrower shall be discharged from the obligation with respect to
which such payment was made as if and to the extent such application or holding
had not occurred.

 

2.14.                     Extension of Stated Maturity Date.

 

(a)                                 Not earlier than 75 days prior to, nor later
than 30 days prior to, an annual anniversary of the Closing Date, the Borrower
may, upon notice to the Administrative Agent (who shall promptly notify the
Lenders), request a one year extension of the then current Stated Maturity
Date.  The Borrower may request such an extension no more than two times. 
Within 15 days of delivery of such notice, each Lender shall notify the
Administrative Agent whether or not it consents to such extension (which consent
may be given or withheld in such Lender’s sole and absolute discretion).  Any
Lender not responding within the above time period shall be deemed not to have
consented to such extension.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the Lenders’ responses.  If any Lender declines, or
is deemed to have declined, to consent to such extension (a “Declining Lender”),
the Borrower may cause any such Declining Lender to be removed or replaced as a
Lender pursuant to Section 10.16.

 

(b)                                 Only if Lenders holding greater than 50% of
the Commitments (calculated prior to giving effect to any removals and/or
replacements of Lenders permitted herein) (the “Consenting Lenders”) have
consented to an extension requested pursuant to this Section 2.14, the Stated
Maturity Date shall be extended, with respect only to the Consenting Lenders and
any Lender replacing a Declining Lender pursuant to Section 10.16.  If so
extended, the Stated Maturity Date, as to the Consenting Lenders and each Lender
replacing a Declining Lender pursuant to Section 10.16, shall be extended to the
date falling one year after the existing Stated Maturity Date (except that if
such date is not a Business Day, such Stated Maturity Date, as so extended,
shall be the next preceding Business Day); provided, however, that the
pre-existing Stated Maturity Date shall remain in effect with respect to any
Declining Lender that is not replaced.  The Administrative Agent and the
Borrower shall promptly confirm to the Lenders such extension, and the
Administrative Agent shall distribute an amended Schedule 2.01 (which shall be
deemed incorporated into this Agreement), to reflect any changes in Lenders and
their respective Commitments.

 

38

--------------------------------------------------------------------------------


 

(c)                                  As a condition precedent to such extension,
the Borrower shall have provided to the Administrative Agent the following, in
form and substance satisfactory to the Administrative Agent:

 

(i)                                     copies of corporate resolutions
certified by the Secretary or Assistant Secretary of the Borrower, or such other
evidence as may be satisfactory to the Administrative Agent, demonstrating that
Borrower’s incurrence of indebtedness hereunder with a maturity date of the
Stated Maturity Date, as extended pursuant to this Section 2.14, has been duly
authorized by all necessary corporate action, together with an opinion of
counsel to the Borrower (which may be internal counsel) to such effect, and

 

(ii)                                  a certificate (in sufficient copies for
each Lender), signed by a Responsible Officer of the Borrower certifying that,
(A) before and after giving effect to such extension, the representations and
warranties contained in Article V (including without limitation the
representation and warranties set forth in Sections 5.04(c) and 5.05) and the
other Loan Documents are true and correct on and as of the date thereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 5.04 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, (B) no Default or Event of Default exists,
and (C) all federal and state Authorizations required in order to permit the
Borrower to incur indebtedness hereunder with a maturity date of the Stated
Maturity Date, as extended pursuant to this Section 2.14 have been obtained,
listing any such Authorizations obtained and attaching true and correct copies
thereof, or stating that no such Authorizations are required.

 

(d)                                 The Borrower shall (i) on the existing
Stated Maturity Date, prior to or contemporaneous with giving effect to any
extension, pay amounts due, in full, to any Declining Lender that is not
replaced as a Lender pursuant to Section 10.16, (ii) prepay any Committed Loans
outstanding on the existing Stated Maturity Date which were made to it (and pay
any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep outstanding Committed Loans ratable with the Pro Rata Shares
of all the Lenders; and (iii) in the event that any Declining Lender is a L/C
Issuer and any one or more Letters of Credit issued by such L/C Issuer under
this Agreement remain outstanding on such L/C Issuer’s Stated Maturity Date, the
Borrower shall Cash Collateralize such Letter of Credit pursuant to the terms of
Section 2.03(g) to secure the Borrower’s obligations to reimburse for drawings
under such Letters of Credit or make other arrangements reasonably satisfactory
to such L/C Issuer with respect to such Letters of Credit including providing
other credit support.

 

2.15.                     Increase in Commitments.

 

(a)                                 Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may on a one-time basis request an increase in the Aggregate
Commitments to an amount not exceeding $2,000,000,000; provided that any such
request for an increase shall be in a minimum amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof.  At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).  Each Lender shall notify the Administrative Agent within such
time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Pro Rata Share of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.  The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder.  To achieve the full amount of a requested
increase, the

 

39

--------------------------------------------------------------------------------


 

Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

 

(b)                                 If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
Increase Effective Date.  As a condition precedent to such increase, the
Borrower shall have provided to the Administrative Agent the following, in form
and substance satisfactory to the Administrative Agent:

 

(i)                                     copies of corporate resolutions
certified by the Secretary or Assistant Secretary of the Borrower, or such other
evidence as may be satisfactory to the Administrative Agent, demonstrating that
Borrower’s incurrence of indebtedness hereunder in the amount of the Aggregate
Commitments as increased pursuant to this Section 2.15 and with a maturity date
of the Stated Maturity Date then in effect, has been duly authorized by all
necessary corporate action, together with an opinion of counsel to the Borrower
(which may be internal counsel) to such effect, and

 

(ii)                                  a certificate dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Borrower certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V
(including without limitation the representation and warranties set forth in
Sections 5.04(c) and 5.05) and the other Loan Documents are true and correct on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 6.01, and (B) no Default exists.

 

(c)                                  The Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Pro Rata Shares arising
from any nonratable increase in the Commitments under this Section.

 

(d)                                 This Section shall supersede any provisions
in Sections 2.12 or 10.01 to the contrary.

 

2.16.                     Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.09(a);

 

(b)                                 the Commitment and Total Outstandings of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.01);
provided, that this clause (b) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

 

(c)                                  if any Swing Line Exposure or L/C
Obligations exists at the time such Lender becomes a Defaulting Lender then:

 

40

--------------------------------------------------------------------------------


 

(i)                                     all or any part of the Swing Line
Exposure and L/C Obligations of such Defaulting Lender shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Pro Rata
Shares but only to the extent that (x) the sum of all non-Defaulting Lenders’
Total Outstandings plus such Defaulting Lender’s Swing Line Exposure and L/C
Obligations does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) no Default or Event of Default has occurred and is continuing at such
time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swing Line Exposure and (y) second, Cash Collateralize
for the benefit of the applicable L/C Issuers the Borrower’s obligations
corresponding to such Defaulting Lender’s L/C Obligations (after giving effect
to any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.03(g) for so long as such L/C Obligations are
outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s L/C Obligations pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.03(i) with respect to such Defaulting
Lender’s L/C Obligations during the period such Defaulting Lender’s L/C
Obligations is cash collateralized;

 

(iv)                              if the L/C Obligations of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
such non-Defaulting Lenders pursuant to Section 2.03(i) shall be adjusted in
accordance with such non-Defaulting Lenders’ L/C Obligations after giving effect
to such reallocation and, to the extent of such reallocation, fees under
Section 2.03(i) shall no longer accrue for the benefit of such Defaulting
Lender; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s L/C Obligations is neither reallocated nor cash collateralized pursuant
to clause (i) or (ii) above, then, without prejudice to any rights or remedies
of the L/C Issuers or any other Lender hereunder, all letter of credit fees
payable under Section 2.03(i) with respect to such Defaulting Lender’s L/C
Obligations shall be payable to the applicable L/C Issuer (and not to such
Defaulting Lender) until and to the extent that such L/C Obligations are
reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swing Line Lender shall not be required to fund any Swing Line Loan
and the L/C Issuers shall not be required to issue, amend or increase any Letter
of Credit, unless such L/C Issuer is satisfied that the related exposure and the
Defaulting Lender’s then outstanding L/C Obligations will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.16(c), and participating
interests in any newly made Swing Line Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.16(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or any L/C Issuer has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swing Line Lender
shall not be required to fund any Swing Line Loan and such L/C Issuer shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or such L/C Issuer, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing Line
Lender or such L/C Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

41

--------------------------------------------------------------------------------


 

In the event that the Administrative Agent, the Borrower, the Swing Line Lender
and all L/C Issuers agree that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Exposure and L/C Obligations of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Pro Rata Share.

 

Article III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 3.01, the term “Lender” includes any L/C Issuer and the term “applicable
law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 3.01(b)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Tax been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 20 days after receipt by the
Borrower of demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that the Borrower shall not be required to
indemnify a Recipient pursuant to this Section 3.01(d) for any Indemnified Taxes
unless such Recipient notifies the Borrower of the indemnification claim for
such Indemnified Taxes no later than 365 days after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon the
Recipient for payment of such Indemnified Taxes and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, accompanied by the calculations by which such
determination was made by such Lender, shall be conclusive absent manifest
error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the

 

42

--------------------------------------------------------------------------------


 

Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.07(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this subsection (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 3.01, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i) Any Lender (which
solely for purposes of this Section 3.01(g) shall include the Administrative
Agent) that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), properly completed and executed originals of IRS Form W-9 (or any
applicable successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under

 

43

--------------------------------------------------------------------------------


 

any Loan Document, properly completed and executed originals of IRS Form W-8BEN
(or any applicable successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, properly completed and executed originals of IRS Form W-8BEN (or any
applicable successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(ii)                                  properly completed and executed originals
of IRS Form W-8ECI (or any applicable successor form);

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) properly completed and executed originals of
IRS Form W-8BEN (or any applicable successor form); or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, properly completed and executed originals of IRS Form W-8IMY
(or any applicable successor form), accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for

 

44

--------------------------------------------------------------------------------


 

purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes (including any application thereof to another amount owed
to the refunding Governmental Authority) as to which it has been indemnified
pursuant to this Section 3.01 (including by the payment of additional amounts
pursuant to this Section 3.01), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such party will make such payment to
the relevant indemnifying party within ten (10) days after the party has
determined that it owes amounts to the indemnifying party pursuant to the first
sentence of this Section 3.01(h). Such indemnifying party, upon the request of
such indemnified party, shall repay to such indemnified party the amount paid
over pursuant to this subsection (h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.01 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

3.02.                     Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.  Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

 

45

--------------------------------------------------------------------------------


 

3.03.                     Inability to Determine Rates.  If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

3.04.                     Increased Cost and Reduced Return; Capital Adequacy.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except reserve requirements
reflected in the Eurodollar Rate) or any L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any L/C Issuer or
the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan the
interest on which is determined by reference to the Eurodollar Rate, or to
increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, L/C Issuer or other Recipient, the Borrower will
pay to such Lender, L/C Issuer or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, L/C Issuer or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any lending office of such Lender or such Lender’s or L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or L/C Issuer’s
capital or on the capital of such Lender’s or L/C Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swing Line Loans held
by, such Lender, or the Letters of Credit issued by any L/C Issuer, to a level
below that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy or
liquidity), then from time to time the

 

46

--------------------------------------------------------------------------------


 

Borrower will pay to such Lender or L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or L/C Issuer or
such Lender’s or L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or L/C Issuer setting forth the Change in Law giving
rise to a claim for compensation under subsection (a) or (b) of this Section,
the amount or amounts necessary to compensate such Lender or L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section (including, if requested by the Borrower, an explanation in
reasonable detail of the manner in which such amount or amounts were determined)
and delivered to the Borrower, shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender or L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or L/C Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.05.                     Funding Losses.  Upon demand of any Lender (with a
copy to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan or Daily Floating Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan or Daily Floating
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)                                  any assignment of a Fixed Period Eurodollar
Rate Loan on a day other than the last day of the Interest Period therefor as a
result of a request by the Borrower pursuant to Section 10.16(a);

 

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan (excluding loss of anticipated
profits) or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Fixed Period
Eurodollar Rate Loan made by it at the Fixed Period Eurodollar Rate for such
Loan by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Fixed Period Eurodollar Rate Loan was in fact so funded.

 

3.06.                     Matters Applicable to all Requests for Compensation. 
A certificate of the Administrative Agent or any Lender claiming compensation
under Section 3.05 and setting forth the

 

47

--------------------------------------------------------------------------------


 

additional amount or amounts to be paid to it hereunder shall be conclusive in
the absence of manifest error.  In determining such amount, the Administrative
Agent or such Lender may use any reasonable averaging and attribution methods.

 

3.07.                     Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

Article IV.
CONDITIONS PRECEDENT TO CLOSING DATE AND TO CREDIT EXTENSIONS

 

4.01.                     Conditions of Closing Date and Initial Credit
Extension.  The obligation of each Lender to make its initial Credit Extension,
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance satisfactory to the Administrative Agent:

 

(i)                                     executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)                                  a Note executed by the Borrower in favor
of each Lender requesting a Note;

 

(iii)                               such certificates of resolutions or other
action, incumbency certificates and/or other certificates of a Responsible
Officer of the Borrower as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower is a party;

 

(iv)                              a certificate of the Pennsylvania Secretary of
State evidencing that the Borrower is duly organized or formed, and is validly
existing, in good standing under the laws of the State of Pennsylvania;

 

(v)                                 a favorable opinion of Baker Botts L.L.P.,
counsel to the Borrower, addressed to the Administrative Agent and each Lender,
and a favorable opinion of the Deputy General Counsel of the Borrower, addressed
to the Administrative Agent and each Lender;

 

(vi)                              a certificate signed by a Responsible Officer
of the Borrower certifying (A) that the representations and warranties of the
Borrower contained in Article V are true and correct in all material respects on
and as of the date hereof (or if qualified by materiality or Material Adverse
Effect, true and correct in all respects; provided that the representation and
warranty made in Section 5.12(a) is true and correct in all respects), (B) that
no Default exists or would result from the execution of this Agreement, and
(C) that there has been no material adverse change since December 31, 2012 in
the business, assets, liabilities (actual or contingent), operations, or
condition (financial or otherwise) of the Borrower and its subsidiaries taken as
a whole; and

 

(vii)                           such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Required Lenders reasonably may require.

 

48

--------------------------------------------------------------------------------


 

(b)                                 Any fees required to be paid on or before
the Closing Date shall have been paid.

 

(c)                                  The Borrower shall have provided to the
Administrative Agent and the Lenders, to the extent requested at least two
Business Days prior to the Closing Date, (A) the documentation and other
information requested by the Administrative Agent and any Lender in order to
comply with the requirements of the PATRIOT Act, (B) the documentation and other
information requested by the Administrative Agent in order to comply with all
“know your customer” requirements and (C) all anti-money laundering
documentation reasonably requested by the Administrative Agent.

 

Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of the Administrative Agent to the extent invoiced prior to or on
the Closing Date.

 

4.02.                     Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than (i) a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, (ii) a continuation of Eurodollar Rate Loans, or (iii) a Swing Line
Loan Notice requesting only a conversion of Swing Line Loans to the other Type)
is subject to the following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower contained in Article V (except the representations and warranties in
Sections 5.04(c) and 5.05, as to any matter which has theretofore been disclosed
in writing by the Borrower to the Lenders by written notice given to the
Administrative Agent) or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (provided that (i) if a
representation and warranty is qualified by materiality it shall be true and
correct in all respects and (ii) the representation and warranty made in
Section 5.12(a) shall be true and correct in all respects, in each case on and
as of the date of such Credit Extension (or, if such representations and
warranties specifically refer to an earlier date, as of such earlier date),
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.04 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Extension (other than (i) a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, (ii) a continuation of
Eurodollar Rate Loans, or (iii) a Swing Line Loan Notice requesting only a
conversion of Swing Line Loans to the other Type) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

Article V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants that:

 

5.01.                     Corporate Existence and Power.  The Borrower is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, and has all corporate powers and
all material Authorizations required to carry on its business as now conducted.

 

49

--------------------------------------------------------------------------------


 

5.02.                     Corporate and Governmental Authorization; No
Contravention.  The Borrower’s incurrence of Debt hereunder, and the execution,
delivery and performance by the Borrower of this Agreement and the Notes, are
within the corporate powers of the Borrower, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or filing
with, any Governmental Authority (except such as has been obtained), do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries, or result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

 

5.03.                     Binding Effect.  This Agreement constitutes a valid
and binding agreement of the Borrower, and each Note, when executed and
delivered in accordance with this Agreement, will constitute a valid and binding
obligation of the Borrower, in each case enforceable in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
similar laws of general application relating to the enforcement of creditors’
rights.

 

5.04.                     Financial Information.

 

(a)                                 The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2012, and the
related consolidated statements of income, cash flows and changes in
stockholders’ equity for the fiscal year then ended, reported on by Ernst &
Young LLP, independent certified public accountants for the Borrower, and set
forth in the Borrower’s 2012 Form 10-K, a copy of which has been delivered to
each of the Lenders, (i) fairly present, in conformity with GAAP, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such fiscal year, and (ii) show, to the extent required by GAAP,
all material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including liabilities for
taxes, material commitments and Debt.

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of September 30, 2013, and the
related unaudited consolidated statements of income and cash flows for the three
months then ended, set forth in the Borrower’s Form 10-Q for the quarter ended
September 30, 2013, a copy of which has been delivered to each of the Lenders,
fairly present, in conformity with GAAP applied on a basis consistent with the
financial statements referred to in subsection (a) of this Section, the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such three month period (subject to normal year-end adjustments).

 

(c)                                  Since December 31, 2012 there has been no
material adverse change in the business, financial position or results of
operations of the Borrower and its Consolidated Subsidiaries, considered as a
whole.

 

5.05.                     Litigation.  There is no action, suit, proceeding or
investigation pending against, or, to the knowledge of the Borrower, threatened
against or affecting, the Borrower or any of its Subsidiaries before any
Governmental Authority in which there is a reasonable possibility of an adverse
decision which could materially adversely affect the business, consolidated
financial position or consolidated results of operations of the Borrower and its
Consolidated Subsidiaries, considered as a whole, or which in any manner draws
into question the validity or enforceability of this Agreement or the Notes.

 

5.06.                     Compliance with ERISA.  Each member of the ERISA Group
has fulfilled its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of

 

50

--------------------------------------------------------------------------------


 

ERISA and the Internal Revenue Code with respect to each Plan.  No member of the
ERISA Group has (i) sought a waiver of the minimum funding standards under the
Pension Funding Rules, (ii) failed to make any contribution or payment to any
Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code, or (iii) incurred any liability under Title
IV of ERISA other than a liability to the PBGC for premiums under Section 4007
of ERISA.

 

5.07.                     Environmental Matters.  In the ordinary course of its
business, the Borrower conducts an ongoing review of the effect of Environmental
Laws on the business, operations and properties of the Borrower and its
Subsidiaries, in the course of which it identifies and evaluates associated
liabilities and costs (including, without limitation, any capital or operating
expenditures required for clean-up or closure of properties presently or
previously owned, any capital or operating expenditures required to achieve or
maintain compliance with environmental protection standards imposed by law or as
a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses).  On the
basis of this review, the Borrower has concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a material adverse effect on the business, financial
condition, results of operations or prospects of the Borrower and its
Consolidated Subsidiaries, considered as a whole.

 

5.08.                     Taxes.  The Borrower and its Subsidiaries have filed
all United States Federal income tax returns and all other material tax returns
which are required to be filed by them, and have paid all taxes due pursuant to
such returns or pursuant to any assessment received by the Borrower or any
Subsidiary (other than those not yet delinquent and payable without premium or
penalty, and except for those being diligently contested in good faith by
appropriate proceedings, and in each case, for which adequate reserves and
provisions for taxes have been made on the books of the Borrower and each
Subsidiary).  The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries in respect of taxes or other governmental charges are, in
the opinion of the Borrower, adequate.

 

5.09.                     Subsidiaries.  Each of the Borrower’s corporate
Subsidiaries is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and has all
corporate powers and all material governmental authorizations required to carry
on its business as now conducted, except where the absence of any of the
foregoing could not reasonably be expected to have a material adverse effect on
the business, financial condition, results of operations or prospects of the
Borrower and its Consolidated Subsidiaries, considered as a whole.

 

5.10.                     Regulatory Restrictions on Borrowing; Margin
Regulations.

 

(a)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

 

(b)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any

 

51

--------------------------------------------------------------------------------


 

Affiliate of any Lender relating to indebtedness and within the scope of
Section 8.01(e) will be margin stock.

 

5.11.                     Full Disclosure.  No statement, information, report,
representation, or warranty made by the Borrower in any Loan Document or
furnished to the Administrative Agent or any Lender by or on behalf of the
Borrower in connection with any Loan Document contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

5.12.                     Anti-Money Laundering/International Trade Law
Compliance.  The Borrower represents and warrants that (a) none of the Borrower,
any of its Subsidiaries, or any Senior Officer or director of the Borrower or
any of its Subsidiaries, is a Sanctioned Person, (b) to the knowledge of the
Borrower, no employee of the Borrower or any of its Subsidiaries, or any agent
of the Borrower or any of its Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person, (c) none of the Borrower or any of its Subsidiaries, either
in its own right or, to the knowledge of the Borrower or such Subsidiary,
through any third party, (i) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; or (ii) does business in or with, or derives any of its
income from investments in or transactions with, any Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law, (d) the Borrower has
implemented and maintains in effect policies and procedures intended to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees (in each such Person’s capacity as a director, officer or
employee of the Borrower or its Subsidiaries) and agents with Anti-Terrorism
Laws and applicable Sanctions, and (e) each of the Borrower and its
Subsidiaries, and to the knowledge of the Borrower, their respective directors,
officers, employees and agents, are in compliance with Anti-Terrorism Laws and
applicable Sanctions in all material respects.

 

Article VI.
AFFIRMATIVE COVENANTS

 

The Borrower agrees that, so long as any Lender has any Commitment hereunder,
any Letter of Credit remains outstanding or any amount payable hereunder remains
unpaid:

 

6.01.                     Information.  The Borrower will deliver to the
Administrative Agent and each Lender:

 

(a)                                 as soon as available, and in any event
within 60 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries (and, for
purposes of this Section 6.01(a), “Consolidated Subsidiaries” shall include any
EQM Unrestricted Entity to the extent required to be consolidated by GAAP) as of
the end of such fiscal year and the related consolidated statements of income,
cash flows and changes in stockholders’ equity for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing selected by the Borrower, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b)                                 as soon as available, and in any event
within 35 days after the end of each of the first three quarters of each fiscal
year of the Borrower, a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries (and, for purposes of this Section 6.01(b),
“Consolidated Subsidiaries” shall include any EQM Unrestricted Entity to the
extent required to be consolidated by GAAP) as of the end of

 

52

--------------------------------------------------------------------------------


 

such quarter and the related consolidated statements of income and cash flows
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter, setting forth in the case of such statements of income and
cash flows, in comparative form the figures for the corresponding quarter and
the corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments and the absence of footnotes) as to
fairness of presentation, conformity to GAAP and consistency by the chief
financial officer or the chief accounting officer of the Borrower;

 

(c)                                  simultaneously with the delivery of each
set of financial statements referred to in clauses (a) and (b) above, a
certificate of a Responsible Officer of the Borrower substantially in the form
of the Compliance Certificate attached hereto, reflecting such financial
information for the EQM Unrestricted Entities as the Lenders shall reasonably
request to enable the Lenders to verify what adjustments were made by the
Borrower to Consolidated Debt, Shareholders’ Equity and other consolidated
amounts in order to exclude such EQM Unrestricted Entities in calculating
compliance with Section 7.02;

 

(d)                                 within five days after any officer of the
Borrower obtains actual knowledge of any Default, if such Default is then
continuing, a certificate of a Responsible Officer of the Borrower setting forth
the details thereof and the action which the Borrower is taking or proposes to
take with respect thereto;

 

(e)                                  promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(f)                                   promptly upon the filing thereof, copies
of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Borrower shall have filed
with the Securities and Exchange Commission;

 

(g)                                  if and when any member of the ERISA Group
(i) gives or is required to give notice to the PBGC of any “reportable event”
(as defined in Section 4043 of ERISA) with respect to any Plan which might
constitute grounds for a termination of such Plan under Title IV of ERISA, or
knows that the plan administrator of any Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under the Pension Funding Rules, a copy of such
application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; (vii) fails to make any payment or contribution
to any Plan or Multiemployer Plan or in respect of any Benefit Arrangement or
makes any amendment to any Plan or Benefit Arrangement which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security, a certificate of the chief financial officer or the chief accounting
officer of the Borrower setting forth details as to such occurrence and action,
if any, which the Borrower or applicable member of the ERISA Group is required
or proposes to take; or (viii) determines that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA, a
certification of funding status from the enrolled actuary for the Pension Plan;

 

(h)                                 notice that S&P or Moody’s has changed the
equity treatment for any securities if such change would be relevant to the
determination of whether such securities are Hybrid Equity Securities,

 

53

--------------------------------------------------------------------------------


 

such notice to be given by the Borrower promptly upon receiving notice from S&P
or Moody’s, or promptly upon otherwise acquiring actual knowledge of the
foregoing; and

 

(i)                                     from time to time, such additional
information regarding the financial position or business of the Borrower and its
Subsidiaries as the Administrative Agent, at the request of any Lender, may
reasonably request.

 

Documents required to be delivered pursuant to Section (a), (b), (e) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) (A) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (B) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), and (ii) on which the Borrower notifies (which may be by
facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents; provided that the Borrower shall deliver paper
copies or soft copies (by electronic mail) of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies or soft copies.  Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

6.02.                     Payment of Taxes.  The Borrower will pay and
discharge, and will cause each Subsidiary to pay and discharge, before
delinquency, all their respective material tax liabilities, except where the
same may be contested in good faith by appropriate proceedings, and will
maintain, and will cause each Subsidiary to maintain, in accordance with
generally accepted accounting principles, appropriate reserves for the accrual
of any of the same.

 

54

--------------------------------------------------------------------------------


 

6.03.                     Maintenance of Property; Insurance.

 

(a)                                 The Borrower will keep, and will cause each
Subsidiary to keep, all material property useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted.

 

(b)                                 The Borrower will, and will cause each of
its Subsidiaries to, maintain (either in the name of the Borrower or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance with respect to their respective properties and business in
at least such amounts, against at least such risks and with such risk retention
as are customarily maintained, insured against or retained, as the case may be,
by companies of established repute engaged in the same or a similar business, to
the extent available at the time in question on commercially reasonable terms;
and will furnish to the Lenders, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

 

6.04.                     Conduct of Business and Maintenance of Existence.  The
Borrower will preserve, renew and keep in full force and effect, and will cause
each Subsidiary to preserve, renew and keep in full force and effect their
respective legal existence and good standing under the Laws of the jurisdiction
of its organization and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 6.04 shall prohibit (i) the merger of a Subsidiary into the
Borrower or the merger or consolidation of a Subsidiary with or into another
Person if (A) in the case of a domestic Subsidiary, the corporation surviving
such consolidation or merger is a domestic Subsidiary and (B) in the case of a
foreign Subsidiary, the entity surviving such consolidation or merger is a
Subsidiary, if, in each case covered by this clause (i), after giving effect
thereto, no Default shall have occurred and be continuing, or (ii) the
termination of the corporate existence of any Subsidiary if the Borrower in good
faith determines that such termination is in the best interest of the Borrower
and is not materially disadvantageous to the Lenders.

 

6.05.                     Compliance with Laws.  The Borrower will comply, and
cause each Subsidiary to comply, in all material respects with all applicable
laws, ordinances, rules, regulations, and requirements of governmental
authorities (including, without limitation, Environmental Laws and ERISA and the
rules and regulations thereunder) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.

 

6.06.                     Inspection of Property, Books and Records.  The
Borrower will keep, and will cause each Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities; and will
permit, and will cause each Subsidiary to permit, representatives of any Lender
at such Lender’s expense to visit and inspect any of their respective
properties, to examine and make abstracts from any of their respective books and
records, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants, all at
such reasonable times and as often as may reasonably be desired.

 

6.07.                     Use of Proceeds.  The proceeds of the Loans made under
this Agreement may be used by the Borrower for working capital, capital
expenditures, share repurchases, and other lawful corporate purposes (including
repayment of indebtedness).

 

6.08.                     Governmental Approvals and Filings.  The Borrower
will, and will cause each Subsidiary to, keep and maintain in full force and
effect all action by or in respect of, or filing with, any Governmental
Authority necessary in connection with (a) the execution and delivery of this
Agreement, or any Note issued hereunder by the Borrower, (b) the consummation by
the Borrower of the transactions

 

55

--------------------------------------------------------------------------------


 

herein or therein contemplated, (c) the performance of or compliance with the
terms and conditions hereof or thereof by the Borrower, or (d) any other actions
required to ensure the legality, validity, binding effect, enforceability or
admissibility in evidence hereof or thereof.

 

6.09.                     Anti-Money Laundering/International Trade Law
Compliance.  The Borrower covenants and agrees that (a) none of the Borrower or
any of its Subsidiaries will become a Sanctioned Person, (b) none of the
Borrower or any of its Subsidiaries, either in its own right or, to the
knowledge of the Borrower or such Subsidiary, through any third party, will
(i) have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law, or
(ii) do business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law, (c) it shall maintain in effect policies and procedures
intended to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees (in each such Person’s capacity as a
director, officer or employee of the Borrower or its Subsidiaries) and agents
with Anti-Terrorism Laws and applicable Sanctions, (d) the Borrower will comply,
and will cause its Subsidiaries, and to the knowledge of the Borrower, its and
their respective directors, officers, employees (in each such Person’s capacity
as a director, officer or employee of the Borrower or its Subsidiaries) and
agents to comply, with Anti-Terrorism Laws and applicable Sanctions in all
material respects, (e) the funds used to repay the Obligations will not be
derived from any unlawful activity of the Borrower or its Subsidiaries, and
(f) the Borrower shall promptly notify the Administrative Agent in writing upon
the occurrence of a Reportable Compliance Event.

 

Article VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

 

7.01.                     Liens.  Neither the Borrower nor any Subsidiary shall,
directly or indirectly, create, incur, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

 

(a)                                 Liens existing on the date of this Agreement
securing Debt outstanding on the date of this Agreement in an aggregate
principal or face amount not exceeding $10,000,000;

 

(b)                                 any Lien existing on any asset of any Person
at the time such Person becomes a Subsidiary, and not created in contemplation
of such event;

 

(c)                                  any Lien on any asset securing Debt
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 90 days after completion of the acquisition thereof;

 

(d)                                 any Lien on any asset of any Person existing
at the time such Person is merged or consolidated with or into the Borrower or a
Subsidiary and not created in contemplation of such event;

 

(e)                                  any Lien existing on any asset prior to the
acquisition thereof by the Borrower or a Subsidiary, and not created in
contemplation of such acquisition;

 

(f)                                   any Lien arising out of the refinancing,
extension, renewal or refunding of any Debt secured by any Lien permitted by any
of the foregoing clauses of this Section; provided that such Debt is not
increased and is not secured by any additional assets;

 

56

--------------------------------------------------------------------------------


 

(g)                                  Liens arising in the ordinary course of its
business which (i) do not secure Debt or obligations in respect of Swap
Contracts, (ii) do not secure any obligation in an amount exceeding $20,000,000
and (iii) do not in the aggregate materially detract from the value of its
assets or materially impair the use thereof in the operation of its business;

 

(h)                                 Liens on cash and cash equivalents to secure
obligations arising under Swap Contracts which Liens (i) are granted pursuant to
a Master Agreement or pursuant to the rules of a designated contract market and
(ii) secure Swap Contracts which are entered into with respect to the Borrower’s
operations in the ordinary course of its business;

 

(i)                                     (A) Liens on the oil and gas properties,
revenue therefrom, and other assets related to the ANPI Transaction securing
ANPI Obligations, as such Liens are described in documentation in place as of
the date of this Agreement, with such changes in such documentation as, in the
reasonable opinion of the Administrative Agent, do not adversely affect the
interest of the Lenders; or (B) in the event the Borrower and/or one or more
Subsidiaries assumes the ANPI Obligations and acquires the assets secured by
such obligations, then Liens on such assets shall be permitted pursuant to this
subparagraph (i) in order to secure the ANPI Obligations as the same may be
assumed and modified (but not increased in principal amount), provided that the
aggregate principal amount of the ANPI obligations secured pursuant to this
clause (B) shall not at any time exceed the principal amount of $67,000,000;

 

(j)                                    Production Payments and Liens on the
properties covered thereby to secure performance obligations in connection
therewith, provided that the aggregate principal amount of balance sheet
obligations in respect of Production Payments may at no time exceed
$500,000,000;

 

(k)                                 Liens (other than Liens imposed under ERISA)
for taxes, assessments or governmental charges or levies not past due for more
than 60 days or which are being contested in good faith and by appropriate
proceedings, if adequate reserves with respect thereto are maintained on the
books of the applicable Person in accordance with GAAP; and

 

(l)                                     Liens not otherwise permitted by the
foregoing clauses of this Section securing Debt in an aggregate principal or
face amount at any date not to exceed $100,000,000.

 

7.02.                     Debt to Total Capital.  Consolidated Debt will at no
time exceed sixty-five percent (65%) of Total Capital.

 

7.03.                     Transactions with Affiliates.  The Borrower will not,
and will not permit any Subsidiary to, directly or indirectly, pay any funds to
or for the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate, except on an arms-length basis on terms at least as favorable to
the Borrower or such Subsidiary as could have been obtained from a third party
who was not an Affiliate; provided that the foregoing restrictions shall not
apply to (x) transactions between or among the Borrower and any of its
wholly-owned Subsidiaries (other than Excluded Subsidiaries), or
(y) transactions between the Borrower and/or any Subsidiary on the one hand and
any EQM Unrestricted Entity on the other hand that are on terms and conditions
reasonably fair to the Borrower and its Subsidiaries in all material respects in
the good faith judgment of the Borrower, and provided further that for purposes
of this Section 7.03, (i) a transaction entered into by the General Partner in
its capacity as general partner of EQM in connection with the General Partner’s
direct or indirect management of EQM and the EQM Subsidiaries, or that is
undertaken in accordance with the EQM Partnership Agreement or (ii) a
transaction entered into by any general partner of the General Partner Public
Entity in its capacity as general partner of such General

 

57

--------------------------------------------------------------------------------


 

Partner Public Entity in connection with such general partner’s direct or
indirect management of such General Partner Public Entity and its Subsidiaries
(other than EQM and EQM Subsidiaries), or that is undertaken in accordance with
the partnership agreement of such General Partner Public Entity, shall not in
each case be deemed to be a transaction between the General Partner and EQM or
the EQM Subsidiaries or the general partner of the General Partner Public Entity
and its Subsidiaries (other than EQM and EQM Subsidiaries) and shall not be
prohibited by this Section 7.03, and provided further that the foregoing
provisions of this Section shall not prohibit any such Person from declaring or
paying any lawful dividend or other payment ratably in respect of all of its
capital stock of the relevant class so long as, after giving effect thereto, no
Default shall have occurred and be continuing.

 

7.04.                     Limitation of Other Restrictions on Dividends by
Subsidiaries, etc.  The Borrower will not permit any Subsidiary to be or become
subject to any restriction of any nature (whether arising by operation of law,
by agreement, by its articles of incorporation, by-laws or other constituent
documents of such Subsidiary, or otherwise) on the right of such Subsidiary from
time to time to (w) declare and pay dividends or distributions with respect to
capital stock owned by the Borrower or any Subsidiary, (x) pay any indebtedness,
obligations or liabilities from time to time owed to the Borrower or any
Subsidiary, (y) make loans or advances to the Borrower or any Subsidiary, or
(z) transfer any of its properties or assets to the Borrower or any Subsidiary,
except:

 

(a)                                 legal restrictions under other applicable
Law, if any, and fraudulent conveyance or similar laws of general applicability
for the benefit of creditors of such Subsidiary generally;

 

(b)                                 with respect to clause (z) above: 
(i) non-assignment provisions of any executory contract or of any lease by the
Borrower or such Subsidiary as lessee, and (ii) restrictions on transfer of
property subject to a Lien permitted by Section 7.01 for the benefit of the
holder of such Lien; and

 

(c)                                  restrictions applicable solely to an
Excluded Subsidiary;

 

provided that the foregoing shall not prohibit financial incurrence, maintenance
and similar covenants that have the effect of prohibiting or restricting the
ability of a Subsidiary to make such payments or transfers, or provisions that
require that a certain amount of capital be maintained.

 

7.05.                     Mergers and Sales of Assets.  The Borrower will not
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Borrower and its Subsidiaries, taken as a whole, to any other
Person; provided that the Borrower may merge with another Person if (x) the
Borrower is the corporation surviving such merger and (y) after giving effect to
such merger, no Default shall have occurred and be continuing.

 

7.06.                     Change in Nature of Business.  The Borrower (a) shall
not, nor shall it permit any Subsidiary to, directly or indirectly, engage in
any material line of business substantially different from those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto and (b) shall not
permit any EQM Unrestricted Entity, for so long as any such entity is an
Affiliate of the Borrower, to engage in any material line of business other than
the midstream oil and gas business or any business substantially related or
incidental thereto.

 

7.07.                     Use of Proceeds.  The Borrower shall not use the
proceeds of any Credit Extension, whether directly or indirectly, for a purpose
that entails a violation of Regulation U of the FRB.  The proceeds of the Loans
shall not be used, directly or indirectly, by the Borrower or its Subsidiaries
to fund any operations in, finance any investments or activities in, or, make
any payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law.

 

58

--------------------------------------------------------------------------------


 

7.08.                     EQM Unrestricted Entities.

 

(a)                                 Except as otherwise provided under this
Section 7.08, the Borrower shall not, and shall not permit any Subsidiary to,
(i) provide any Guarantee of any Debt of any EQM Unrestricted Entity,
(ii) permit any Debt of any EQM Unrestricted Entity to be recourse to the
Borrower, any Subsidiary or any of their respective assets, or (iii) permit any
Lien on the property of the Borrower or any Subsidiary to secure any Debt of any
EQM Unrestricted Entity.

 

(b)                                 Except as otherwise provided under this
Section 7.08, the Borrower shall not permit any EQM Unrestricted Entity to
(i) own any capital stock of or other equity interests in the Borrower or any
Subsidiary, (ii) hold any Debt of the Borrower, except in the ordinary course of
business but in no event Debt for borrowed money, or (iii) hold any Lien on
property of the Borrower or any Subsidiary, except in connection with the
ordinary course of business but in no event to secure Debt for borrowed money.

 

(c)                                  Notwithstanding anything to the contrary
set forth in clauses (a) and (b) above, so long as no Default then exists or
will result therefrom, (i) the Borrower or any Subsidiary may sell or otherwise
transfer any asset (excluding capital stock of or other equity interests in any
Subsidiary) to any EQM Unrestricted Entity, and any EQM Unrestricted Entity may
own such assets, (ii) the Borrower or any Subsidiary may sell or otherwise
transfer capital stock of or other equity interests in any Subsidiary to any EQM
Unrestricted Entity, and any EQM Unrestricted Entity may own such capital stock
or other equity interests, so long as such Subsidiary is not a “Subsidiary” of
the Borrower under this Agreement after giving effect to such sale or transfer,
(iii) (x) to the extent that it is subject to the restrictions in
Section 7.08(a) or (b) due to its being a Subsidiary of the Borrower, EQM
General Partner may incur recourse liability for Debt of EQM and/or any EQM
Subsidiary and (y) any general partner of the General Partner Public Entity may
incur recourse liability for Debt of any EQM Unrestricted Subsidiary and
(iv) the Borrower and any Subsidiary of the Borrower may provide credit support
(including issuing and maintaining letters of credit, guaranties (other than
guaranties of Debt for borrowed money) and surety and performance bonds on
behalf of any EQM Unrestricted Entity) to any EQM Unrestricted Entity pursuant
to agreements between the Borrower, any Subsidiary and any EQM Unrestricted
Entity entered into in the ordinary course of business (including an omnibus
agreement among the Borrower, EQM, the General Partner and the other parties
thereto, as the same may be amended or otherwise modified from time to time).

 

Article VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (ii) within five days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any facility or other fee due
hereunder, or any other amount payable hereunder or under any other Loan
Document; or

 

(b)                                 Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.01(d), 6.04 (with respect to the Borrower’s existence), 6.07, 6.08, or
6.09(a) or Article VII; or

 

(c)                                  Other Defaults.  The Borrower fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days; or

 

59

--------------------------------------------------------------------------------


 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower, in this Agreement or in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (except to the extent
qualified by materiality, in which case they shall be true and correct in all
respects and except that the representation and warranty made in
Section 5.12(a) shall be true and correct in all respects) when made or deemed
made; provided that (except in the case of any representation, warranty or
certification made with respect to any financial statement of the Borrower or
made pursuant to Section 5.12(a)) if such lack of correctness is capable of
being remedied or cured within a 30-day period, Borrower shall have a period of
30 days after the earlier of (i) written notice thereof has been given to the
Borrower by Administrative Agent (acting on the request of one or more Lenders)
or (ii) a Responsible Officer of the Borrower has obtained knowledge thereof,
within which to remedy or cure such lack of correctness; or

 

(e)                                  Cross-Payment Default; Cross-Acceleration. 
The Borrower or any Subsidiary (A) fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Material Financial Obligations, or (B) fails to observe or
perform any other agreement or condition relating to any Material Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause the maturity of such Material Debt to be accelerated or to cause
such Material Debt to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity; or

 

(f)                                   Insolvency Proceedings, Etc.  The Borrower
or any Material Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment.  The
Borrower or any Material Subsidiary (i) admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

(h)                                 Judgments.  There is entered against the
Borrower or any Subsidiary final judgments or orders for the payment of money in
an aggregate amount exceeding $100,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), and (A) enforcement proceedings are commenced by any creditor upon
such judgment or order, or (B) there is a period of 30 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i)                                     ERISA.  Any member of the ERISA Group
shall fail to pay when due an amount or amounts aggregating in excess of
$100,000,000 which it shall have become liable to pay under Title IV of ERISA;
or notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for

 

60

--------------------------------------------------------------------------------


 

premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or more Multiemployer Plans, which could cause one
or more members of the ERISA Group to incur a current payment obligation in
excess of $100,000,000 in the aggregate; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document (other than the Fee Letters), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower or any other Person contests in any manner the validity
or enforceability of any Loan Document; or the Borrower denies that it has any
or further liability or obligation under any Loan Document, or purports to
revoke, terminate or rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control with respect to the Borrower.

 

8.02.                     Remedies Upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligations of the L/C Issuer to make L/C Credit Extensions
to be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself and the Lenders
all rights and remedies available to it and the Lenders under the Loan Documents
or applicable law;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

61

--------------------------------------------------------------------------------


 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees pursuant to Section 2.03(i) and interest on the
Loans, the L/C Borrowings and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not cash collateralized by the
Borrower pursuant to Section 2.16(c); and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

Article IX.
ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authorization of Administrative Agent.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints PNC Bank to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
provided that the meaning of such term in Section 10.07(c) is intended to be
consistent with the meaning of such term as used in Section 5f.103-1(c) of the
United States Treasury Regulations.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

62

--------------------------------------------------------------------------------


 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03.                     Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set

 

63

--------------------------------------------------------------------------------


 

forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent shall be entitled to rely on legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

9.05.                     Indemnification of Administrative Agent.  Whether or
not the transactions contemplated hereby are consummated, the Lenders shall
indemnify upon demand each Agent-Related Person (to the extent not reimbursed by
or on behalf of the Borrower and without limiting the obligation of the Borrower
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it, provided that such
unreimbursed Indemnified Liabilities were incurred by or asserted against the
Administrative Agent or an L/C Issuer in each case in its capacity as such or
against any Agent-Related Persons acting for the Administrative Agent or an L/C
Issuer in connection with such capacity; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; and provided,
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower.  The obligations of the Lenders in this Section are subject to the
provisions of Section 2.12(e) and shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

 

9.06.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub agent and to the Related
Parties of the Administrative Agent and any such sub agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the

 

64

--------------------------------------------------------------------------------


 

negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.07.                     Resignation of Administrative Agent.  The
Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (so long as no Event of Default exists), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by PNC Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.08.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

65

--------------------------------------------------------------------------------


 

9.09.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, Documentation Agent or Co-Syndication
Agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

9.10.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09, 10.04 and 10.05)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.11.                     No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 1020.220 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
Borrower, its Affiliates or its agents, the Loan Documents or the transactions
hereunder or contemplated hereby: (i) any identity verification procedures,
(ii) any recordkeeping, (iii) comparisons with government lists, (iv) customer
notices or (v) other procedures required under the CIP Regulations or such other
Anti-Terrorism Law.

 

66

--------------------------------------------------------------------------------


 

Article X.
MISCELLANEOUS

 

10.01.              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(b)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(v) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

 

(d)                                 change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; or

 

(e)                                  change any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.

 

10.02.              Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and

 

67

--------------------------------------------------------------------------------


 

other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, the Administrative
Agent or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

 

(ii)                                  if to any other Lender or any L/C Issuer,
to the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction

 

68

--------------------------------------------------------------------------------


 

by a final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03.              No Waiver; Cumulative Remedies.  No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

10.04.              Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs.  The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender.  All amounts due under this
Section 10.04 shall be payable within ten Business Days after demand therefore. 
The agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

 

69

--------------------------------------------------------------------------------


 

10.05.              Indemnification; Damage Waiver.

 

(a)                                 Indemnification by the Borrower.  Whether or
not the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold harmless each Agent-Related Person, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary of the
Borrower, or any Environmental Liability related in any way to the Borrower or
any Subsidiary of the Borrower, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and regardless of whether brought by the Borrower
or any third party (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement.  All amounts
due under this Section 10.05 shall be payable within ten Business Days after
demand therefore.  The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.  Without limiting the provisions of Section 3.01(d), this
Section shall not apply with respect to Taxes other than any Taxes that
represent liabilities, obligations, losses, etc. arising from any non-Tax claim.

 

(b)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument entered into
or delivered pursuant hereto, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (a) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

10.06.              Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its

 

70

--------------------------------------------------------------------------------


 

right of set-off, and such payment or the proceeds of such set-off or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Lender severally agrees to pay to
the Administrative Agent upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Open Rate from time to time in effect.

 

10.07.              Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) or (j) of this
Section, or (iv) to an SPC in accordance with the provisions of subsection
(i) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund (as defined in subsection (h) of this Section), no
minimum amount need be assigned, and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent, each L/C Issuer, and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent

 

71

--------------------------------------------------------------------------------


 

assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                               the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause B, or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the

 

72

--------------------------------------------------------------------------------


 

assignee of participations or subparticipations, or other compensating actions,
including funding, with the consent of the Borrower and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit and Swing Line Loans in accordance with its
Pro Rata Share.  Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable Law without compliance with the provisions of this
subsection, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including for
purposes of this subsection (d), participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the other Lenders

 

73

--------------------------------------------------------------------------------


 

shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.05
with respect to any payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05, subject to the requirements and
limitations in such Sections, including the requirements under
Section 3.01(g) (it being understood that the documentation required under
Section 3.01(g) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant agrees to be subject to the provisions of Section 10.16 as if it
were an assignee under subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.09
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 10.16 with respect to any
Participant.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                  Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the

 

74

--------------------------------------------------------------------------------


 

case may be, to the extent and as provided for in any applicable law, including
the Federal Electronic Signatures in Global and National Commerce Act, the New
York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act.

 

(h)                                 As used herein, the following terms have the
following meanings:

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b)(iii) and (b)(v) (subject to such consents, if
any, as may be required under Section 10.07(b)(iii)).

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

(i)                                     Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof.  Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder. 
The making of a Committed Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Committed Loan were
made by such Granting Lender.  In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with payment of a processing fee of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or Guarantee or credit or liquidity enhancement to such SPC.

 

(j)                                    Notwithstanding anything to the contrary
contained herein, any Lender that is a Fund may create a security interest in
all or any portion of the Loans owing to it and the Note, if any, held by it to
the trustee for holders of obligations owed, or securities issued, by such Fund
as security for such obligations or securities, provided that unless and until
such trustee actually becomes a Lender in compliance with the other provisions
of this Section 10.07, (i) no such pledge shall release the pledging

 

75

--------------------------------------------------------------------------------


 

Lender from any of its obligations under the Loan Documents and (ii) such
trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such trustee may have acquired ownership rights
with respect to the pledged interest through foreclosure or otherwise.

 

(k)                                 Notwithstanding anything to the contrary
contained herein, if at any time PNC Bank assigns all of its Commitment and
Loans pursuant to subsection (b) above, PNC Bank may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender.  In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders (only if such Lender accepts such appointment)
a successor L/C Issuer or Swing Line Lender hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of PNC Bank as L/C Issuer or Swing Line Lender, as the case may be. 
If PNC Bank resigns as L/C Issuer, it shall retain all the rights and
obligations of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If PNC Bank resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to PNC Bank to effectively assume the obligations of PNC Bank with
respect to such Letters of Credit.

 

10.08.              Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any regulatory authority; (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower;
(g) with the consent of the Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; (i) to the National
Association of Insurance Commissioners or any other similar organization; or
(j) any credit insurance provider relating to the Borrower and its obligations. 
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions.  For purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or

 

76

--------------------------------------------------------------------------------


 

the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

 

10.09.              Set-off.  In addition to any rights and remedies of the
Lenders provided by law, upon the occurrence and during the continuance of any
Event of Default, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender to or for
the credit or the account of the Borrower against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.

 

10.10.              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

10.11.              Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

10.12.              Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter.  In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement.  Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

 

77

--------------------------------------------------------------------------------


 

10.13.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.14.              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.15.              [Reserved].

 

10.16.              Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section  3.01,
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.04 or 3.01, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, a Declining Lender or a Non-Consenting Lender or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.07), all of its interests, rights (other than its existing rights to
payments pursuant to Section 3.04 or Section 3.01) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.07(b);

 

78

--------------------------------------------------------------------------------


 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and participations in
L/C Advances, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Laws;

 

(v)                                 in the case of any assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent; and

 

(vi)                              In the event that such Lender is a L/C Issuer
and any one or more Letters of Credit issued by such L/C Issuer under this
Agreement remain outstanding, the Borrower shall Cash Collateralize such Letters
of Credit upon terms reasonably satisfactory to such L/C Issuer to secure the
Borrower’s obligations to reimburse for drawings under such Letters of Credit or
make other arrangements reasonably satisfactory to such L/C Issuer with respect
to such Letters of Credit including providing other credit support.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.17.              Governing Law.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT
THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER

 

79

--------------------------------------------------------------------------------


 

PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

10.18.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Lenders and
the Arrangers, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent, the
Lenders and the Arrangers, each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii) none
of the Administrative Agent, any Lender or any Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether the
Administrative Agent or any Lender or Arranger has advised or is currently
advising the Borrower or any of its Affiliates on other matters) and none of the
Administrative Agent, any Lender or any Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent, the Lenders, the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, any Lender or any Arranger has any obligation
to disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Lenders and the
Arranger(s) have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  The
Borrower hereby waives and releases, to the fullest extent permitted by law, any
claims that it may have against the Administrative Agent, the Lenders and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty.

 

10.19.              Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

10.20.              USA PATRIOT Act Notice.  Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that

 

80

--------------------------------------------------------------------------------


 

identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act.  To help the government fight the funding of terrorism and money
laundering activities, Federal law requires all financial institutions to
obtain, verify and record information that identifies each Borrower that opens
an account. What this means: when the Borrower opens an account, the Bank will
ask for the business name, business address, taxpayer identifying number and
other information that will allow the Bank to identify the Borrower, such as
organizational documents. For some businesses and organizations, the Bank may
also need to ask for identifying information and documentation relating to
certain individuals associated with the business or organization.

 

10.21.              Amendment and Restatement.  On the Closing Date, the
Existing Credit Agreement shall be amended, restated and superseded in its
entirety by this Agreement. All references to the “Credit Agreement” contained
in any Loan Document shall be deemed to refer to this Agreement.

 

10.22.              ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

EQT CORPORATION

 

 

 

 

 

By:

/s/ Philip P. Conti

 

Name:

Philip P. Conti

 

Title:

Senior Vice President and Chief Financial Officer

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Swing Line Lender, L/C Issuer and as a Lender

 

 

 

 

 

By:

/s/ Tracy J. DeCock

 

Name:

Tracy J. DeCock

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Jeff Cobb

 

Name:

Jeff Cobb

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Brian E. Heller

 

Name:

Brian E. Heller

 

Title:

Director

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Irina Dimova

 

Name:

Irina Dimova

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Carolyn Kee

 

Name:

Carolyn Kee

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Debra Hrelja

 

Name:

Debra Hrelja

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Ken Millar

 

Name:

Ken Millar

 

Title:

Managing Director

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Andrew Oram

 

Name:

Andrew Oram

 

Title:

Managing Director

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ Sriram Chandrasekaran

 

Name:

Sriram Chandrasekaran

 

Title:

Vice President

 

 

 

 

By:

/s/ Julien Pecoud-Bouvet

 

Name:

Julien Pecoud-Bouvet

 

Title:

Associate

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Tyler R. Smith

 

Name:

Tyler R. Smith

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Vice President

 

 

 

 

By:

/s/ Heidi Sandquist

 

Name:

Heidi Sandquist

 

Title:

Director

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Justin Perdue

 

Name:

Justin Perdue

 

Title:

Director

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Raymond Palmer

 

Name:

Raymond Palmer

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Matt Reid

 

Name:

Matt Reid

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/ Daria Mahoney

 

Name:

Daria Mahoney

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

By:

/s/ Mark W. Rogers

 

Name:

Mark W. Rogers

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

 

 

By:

/s/ Joshua D. Elsea

 

Name:

Joshua D. Elsea

 

Title:

Vice President

 

[SIGNATURE PAGE TO EQT CORPORATION REVOLVING CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS AND PRO RATA SHARES

 

Lender

 

Commitment

 

Percentage

 

PNC Bank, National Association

 

$

103,333,333.33

 

6.888888889

%

Wells Fargo Bank, National Association

 

$

103,333,333.33

 

6.888888889

%

Bank of America, N.A.

 

$

103,333,333.33

 

6.888888889

%

Barclays Bank PLC

 

$

103,333,333.33

 

6.888888889

%

Citibank, N.A.

 

$

103,333,333.33

 

6.888888889

%

JPMorgan Chase Bank, N.A.

 

$

103,333,333.33

 

6.888888889

%

SunTrust Bank

 

$

103,333,333.33

 

6.888888889

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

103,333,333.33

 

6.888888889

%

BNP Paribas

 

$

81,904,761.91

 

5.460317461

%

Credit Suisse AG, Cayman Islands Branch

 

$

81,904,761.91

 

5.460317461

%

Deutsche Bank AG New York Branch

 

$

81,904,761.91

 

5.460317461

%

Goldman Sachs Bank USA

 

$

81,904,761.91

 

5.460317461

%

Royal Bank of Canada

 

$

81,904,761.91

 

5.460317461

%

The Bank of Nova Scotia

 

$

81,904,761.91

 

5.460317461

%

U.S. Bank National Association

 

$

81,904,761.91

 

5.460317461

%

Canadian Imperial Bank of Commerce, New York Branch

 

$

33,333,333.33

 

2.222222222

%

The Bank of New York Mellon

 

$

33,333,333.33

 

2.222222222

%

The Huntington National Bank

 

$

33,333,333.33

 

2.222222222

%

Total Commitments

 

$

1,500,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

EQT Corporation

625 Liberty Avenue

Suite 1700

Pittsburgh, PA 15222

Attention: Assistant Treasurer

Telephone: (412) 553-5772

Facsimile: (412) 553-7781

Electronic Mail:  treasury@eqt.com

Website Address:  www.eqt.com

 

ADMINISTRATIVE AGENT:

 

Administrative Agent’s Office
                                              (for payments and Request for
Credit Extensions):

PNC Agency Services

PNC Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, PA 15219

Attention: Warren Maxwell

Telephone: (412) 768-7551

Facsimile: (412) 762-8672

Electronic Mail: warren.maxwell@pnc.com

 

Account No.:  13076-001-7005

Account Name: Wire Suspense — Agency Services

Ref:  EQT Corporation

ABA# 043 000 096

 

Other Notices as Administrative Agent:

 

PNC Bank, National Association

PNC Bank

225 Fifth Avenue - 4th Floor

Pittsburgh, PA 15222

Attention: Tracy J. DeCock

Telephone: (412) 762-9999

Facsimile:  (412) 762-4718

Electronic Mail: tracy.decock@pnc.com

 

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

 

PNC Bank, National Association

PNC Firstside Center, 4th Floor

500 First Avenue

Pittsburgh, PA 15219

Attention: Warren Maxwell

Telephone: (412) 768-7551

Facsimile: (412) 762-8672

Electronic Mail: warren.maxwell@pnc.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF COMMITTED LOAN NOTICE

 

Date:                        ,               

 

To:                             PNC Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of February 18, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among EQT Corporation, a Pennsylvania corporation (the “Borrower”), the Lenders
from time to time party thereto, PNC Bank, National Association, as
Administrative Agent and an L/C Issuer, and the other L/C Issuers therein named.

 

The undersigned hereby requests (select one):

 

A.                                    o            A Borrowing of Committed
Loans comprised of (select one):

 

o            Base Rate Loans

o            Eurodollar Rate Loans

 

B.                                    o            A conversion of Base Rate
Loans to Eurodollar Rate Loans

 

C.                                    o            A conversion of Eurodollar
Rate Loans, with a current Interest Period ending on                           ,
              , to Base Rate Loans

 

D.                                    o            A continuation of Eurodollar
Rate Loans, with a current Interest Period ending on                          ,
              

 

1.                                      On 
                                                                                
(a Business Day) (the “Credit Extension Date”).(1)

 

2.                                      In the amount of
$                                                            .(2)

 

and, if applicable:

 

3.                                      For Eurodollar Rate Loans: with an
Interest Period of  [1, 2, 3 or 6 month[s]].

 

If and only if ‘A’ is selected above (and not ‘B’ ‘C’, or ‘D’), the undersigned
hereby certifies that, as of the Credit Extension Date:

 

--------------------------------------------------------------------------------

(1)  If requesting (i) a new Fixed Period Eurodollar Rate Loan, (ii) converting
a Base Rate Loan to a Eurodollar Rate Loan or (iii) continuing a Fixed Period
Eurodollar Rate Loan, must be at least 3 Business Days after the date of this
Loan Notice. If requesting a new Base Rate Loan, may be same day as date of this
Loan Notice.

(2)  Each borrowing/conversion/continuation must be at least $5,000,000 (or in
integral multiples of $1,000,000 in excess thereof).

 

Exhibit A-1 - Page 1

--------------------------------------------------------------------------------


 

(a)                                 the representations and warranties of the
Borrower contained in Article V of the Agreement are true and correct in all
material respects (provided that (i) if a representation and warranty is
qualified by materiality, it shall be true and correct in all respects and
(ii) the representation and warranty made in Section 5.12(a) of the Agreement
shall be true and correct in all respects) as of the date hereof (except that
(i) such representations and warranties which expressly refer to an earlier
date, are true and correct in all material respects as of such earlier date,
[and] (ii) the representations and warranties contained in subsections (a) and
(b) of Section 5.04 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, [and
(iii) the following exceptions to the representations and warranties in
Section 5.04(c) and 5.05 have been disclosed to the Administrative Agent, on
[date] in [describe document in which such exceptions were disclosed]); and

 

(b)                                 no Default has occurred and is continuing,
or would result from the proposed Borrowing on the Credit Extension Date.

 

[After giving effect to the Borrowing of Committed Loans on the Credit Extension
Date, (i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment.](3)

 

 

EQT CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(3)  To be inserted if Borrower is requesting a Borrowing of Committed Loans.

 

Exhibit A-1 - Page 2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date:                        ,              

 

To:                             PNC Bank, National Association, as Swing Line
Lender
PNC Bank, National Association, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of February 18, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among EQT Corporation, a Pennsylvania corporation (the “Borrower”), the Lenders
from time to time party thereto, PNC Bank, National Association, as
Administrative Agent, an L/C Issuer and Swing Line Lender and the other L/C
Issuers therein named.

 

The undersigned hereby requests (select one):

 

o               A Borrowing of Swing Line Loans comprised of (select one):

 

o       Base Rate Loans

o       Daily Floating Eurodollar Rate Loans

 

o               A conversion of Swing Line Loans, as follows (select one):

 

o       Base Rate Loans to Daily Floating Eurodollar Rate Loans

o       Daily Floating Eurodollar Rate Loans to Base Rate Loans

 

1.                                      On
                                                                                
(a Business Day).(1)

 

2.                                      In the amount of
$                                                            .(2)

 

[After giving effect to the Swing Line Loan contemplated hereunder, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
shall not exceed such Lender’s Commitment.  The Borrower shall not use the
proceeds of the Swing Line Loan contemplated hereunder to refinance any
outstanding Swing Line Loan.](3)

 

 

EQT CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  May be same day as date of this Swing Line Notice, if received by 1:00 p.m.
on such date.

(2)  Each new borrowing of a Swing Line Loan must be at least $100,000.

(3)  To be inserted if Borrower is requesting a Borrowing of Swing Line Loans.

 

Exhibit A-2 - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

                                                     [Date]

 

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Revolving Credit Agreement,
dated as of February 18, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, PNC Bank, National Association, as
Administrative Agent and an L/C Issuer, and the other L/C Issuers therein named.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

This Note is a Loan Document and is subject to Section 10.10 of the Agreement,
which is incorporated herein by reference the same as if set forth herein
verbatim.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGE FOLLOWS]

 

Exhibit B - Page 1

--------------------------------------------------------------------------------


 

 

EQT CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit B - Page 2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B - Page 3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                               ,                

 

To:                             PNC Bank, National Association, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Revolving Credit
Agreement, dated as of February 18, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among EQT Corporation, a Pennsylvania corporation (the “Borrower”), the Lenders
from time to time party thereto, PNC Bank, National Association, as
Administrative Agent and an L/C Issuer, and the other L/C Issuers therein named.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the
                                                                     of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
year-end audited financial statements required by Section 6.01(a) of the
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period.

 

[select one]

 

[are attached hereto as Schedule 1]

 

—or—

 

[are available in electronic format and have been delivered pursuant to
Section 6.01 of the Agreement].

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
unaudited financial statements required by Section 6.01(b) of the Agreement for
the fiscal quarter of the Borrower ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower and its Subsidiaries in accordance with GAAP as at
such date and for such period, subject only to normal year-end audit adjustments
and the absence of footnotes.

 

[select one]

 

[are attached hereto as Schedule 1]

 

—or—

 

[are available in electronic format and have been delivered pursuant to
Section 6.01 of the Agreement].

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Agreement and has made, or has caused to be made
under his/her supervision, a detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

Exhibit C - Page 1

--------------------------------------------------------------------------------


 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all its Obligations under the Loan Documents,
and

 

[select one:]

 

[to the best knowledge of the undersigned during such fiscal period, (a) the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and (b) no Default exists.]

 

—or—

 

[the following covenants or conditions have not been performed or observed [or:
the following Default exists] and the following is a list of each such Default
and its nature and status:]

 

4.                                      The representations and warranties of
the Borrower contained in Article V of the Agreement (except with respect to the
representations and warranties in Sections 5.04(c) and 5.05 of the Agreement, to
the extent disclosed herein), or which are contained in any document furnished
at any time under or in connection with the Loan Documents, are true and correct
in all material respects (provided that (i) if a representation and warranty is
qualified by materiality, it shall be true and correct in all respects and
(ii) the representation and warranty made in Section 5.12(a) of the Agreement
shall be true and correct in all respects) on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(provided that if a representation and warranty is qualified by materiality, it
shall be true and correct in all respects) as of such earlier date, and except
that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.04 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

 

[The following is a description of the nature and status of each event or
circumstance which causes the representations and warranties in Section[s]
[5.04(c)] and [5.05], to be untrue on the date hereof:]

 

5.                                      The financial covenant analyses and
information set forth on Schedule 2 attached hereto are true and accurate on and
as of the date of this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                            ,                   .

 

 

EQT CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit C - Page 2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Financial Statements

 

Exhibit C - Page 3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended

 

                          (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

Section 7.02 — Debt to Total Capital.

 

I.                                        Consolidated Debt at Statement Date

 

 

 

 

 

A.                                    Debt of the Borrower and its Subsidiaries
on the Statement Date:

 

$

 

 

 

 

B.                                    Non-Recourse Debt of the Borrower and its
Subsidiaries on the Statement Date:

 

$

 

 

 

 

C.                                    Designated Hybrid Equity Securities on the
Statement Date:

 

$

 

 

 

 

D.                                    Consolidated Debt at Statement Date (Lines
I.A. – I.B. – I.C.):

 

$

 

 

 

 

II.                                   Total Capital at Statement Date:

 

 

 

 

 

A.                                    Consolidated Debt at Statement Date (Line
I.D. above):

 

$

 

 

 

 

B.                                    Shareholders’ Equity on the Balance Sheet:

 

$

 

 

 

 

C.                                    Designated Hybrid Equity Securities on the
Statement Date:

 

$

 

 

 

 

D.                                    Any excess of the net book value of assets
subject to Liens securing Non-Recourse Debt (including the total assets of
Excluded Subsidiaries) over the amount of the related Non-Recourse Debt that is
reflected in Shareholders’ Equity:

 

$

 

 

 

 

E.1.                           Either:

 

$

 

 

 

 

 

Less the absolute value of accumulated other comprehensive income as determined
in accordance with GAAP:

 

 

 

 

Exhibit C - Page 4

--------------------------------------------------------------------------------


 

Or

 

 

 

 

 

E.2.                           Plus the absolute value of accumulated other
comprehensive loss as determined in accordance with GAAP:

 

$

 

 

 

 

F.                                      Total Capital at Statement Date (Lines
II.A. + II.B. + II.C. – II.D. and either – II.E1. (in the case of accumulated
other comprehensive income) or + II.E2. (in the case of accumulated other
comprehensive loss):

 

$

 

 

 

 

III.                              Consolidated Debt to Total Capital at
Statement Date:
(Line I.D. ¸ Line II.F.) (cannot exceed 0.65 during any period)

 

 

 

Exhibit C - Page 5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not
joint.](4) Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Revolving Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the revolving credit facility established pursuant to the Credit Agreement
(including, without limitation, Letters of Credit and Swing Line Loans) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)] [the respective Assignors (in their respective capacities as
Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any]Assignor.

 

1.                                      Assignor[s]:

 

[Assignor [is][is not] a Defaulting Lender.]

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

(3)                                 Select as appropriate.

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

Exhibit D - Page 1

--------------------------------------------------------------------------------


 

2.

 

Assignee[s]:                                                   [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

 

 

3.

 

Borrower:

 

EQT Corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

PNC Bank, National Association, as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Revolving Credit Agreement, dated as of February 18,
2014, among EQT Corporation, the Lenders parties thereto, PNC Bank, National
Association, as Administrative Agent, Swing Line Lender and an L/C Issuer, and
the other L/C Issuers therein named.

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned(7)

 

Percentage
Assigned of
Commitment/
Loans(8)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

[7.                             Trade Date:                               ](9)

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

(6)                                 List each Assignee, as appropriate.

(7)                                 Amount to be adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.

(8)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment of all Lenders thereunder.

(9)                                 To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.

 

Exhibit D - Page 2

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

Administrative Agent

 

 

 

 

By:

 

 

Title:

 

 

 

 

[Consented to:](10)

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)                          To be added only if the consent of the Borrower
and/or other parties (e.g. Swing Line Lender, L/C Issuer) is required by the
terms of the Credit Agreement.

 

Exhibit D - Page 3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.     Representations and Warranties.

 

1.1. Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b)(iii),(v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such]  Assigned Interest, and (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.     Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

Exhibit D - Page 5

--------------------------------------------------------------------------------


 

3.     General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

Exhibit D - Page 6

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of February 18, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among EQT Corporation, a
Pennsylvania corporation (the “Borrower”), each lender from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, L/C Issuer and
Swing Line Lender, and the other L/C Issuers named therein.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

Exhibit E-1 - Page 1

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of February 18, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among EQT Corporation, a
Pennsylvania corporation (the “Borrower”), each lender from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, L/C Issuer and
Swing Line Lender, and the other L/C Issuers named therein.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

Exhibit E-2 - Page1

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of February 18, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among EQT Corporation, a
Pennsylvania corporation (the “Borrower”), each lender from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, L/C Issuer and
Swing Line Lender, and the other L/C Issuers named therein.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

Exhibit E-3 - page1

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of February 18, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among EQT Corporation, a
Pennsylvania corporation (the “Borrower”), each lender from time to time party
thereto, PNC Bank, National Association, as Administrative Agent, L/C Issuer and
Swing Line Lender, and the other L/C Issuers named therein.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

Exhibit E-4 - Page 1

--------------------------------------------------------------------------------